Exhibit 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

Dated April 2, 2007

From

The Grantors referred to herein

as Grantors

to

Wilmington Trust Company

as Corporate Trustee

and

John M. Beeson, Jr.

as Individual Trustee

 

--------------------------------------------------------------------------------

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Section

  

Section 1. Definitions; Other Interpretive Provisions

   3

Section 2. Grant of Security

   10

Section 3. Security for Obligations

   13

Section 4. Grantors Remain Liable

   13

Section 5. Delivery and Control of Security Collateral

   14

Section 6. Maintaining the Account Collateral

   15

Section 7. Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims

   17

Section 8. Representations and Warranties

   18

Section 9. Further Assurances

   19

Section 10. Post-Closing Changes; Bailees; Collections on Receivables and
Related Contracts

   20

Section 11. As to Intellectual Property Collateral

   22

Section 12. Voting Rights; Dividends; Etc.

   23

Section 13. As to Letter-of-Credit Rights

   24

Section 14. Transfers and Other Liens; Additional Shares

   24

Section 15. Collateral Trustees Appointed Attorneys-in-Fact

   24

Section 16. Collateral Trustees May Perform

   25

Section 17. The Collateral Trustees’ Duties

   25

Section 18. Remedies

   26

Section 19. Indemnity and Expenses

   27

Section 20. Amendments; Waivers; Additional Grantors; Etc.

   28

Section 21. Notices, Etc.

   29

Section 22. Continuing Security Interest; Assignments under the Credit Agreement

   30

Section 23. Release; Termination

   30

Section 24. Security Interest Absolute

   30

Dynegy Security Agreement



--------------------------------------------------------------------------------

Section 25. Execution in Counterparts

   31

Section 26. The Mortgages

   31

Section 27. Collateral in the State of Louisiana

   32

Section 28. Governing Law

   32

Section 29. Submission to Jurisdiction and Waiver

   32

Section 30. Certification

   33

Section 31. Confirmation and Ratification

   33

Schedules

 

Schedule I

   -    Location, Chief Executive Office, Place Where Agreements Are Maintained,
Type Of Organization, Jurisdiction Of Organization And Organizational
Identification Number

Schedule II

   -    Pledged Equity, Pledged Debt, Securities Accounts and Commodity Accounts

Schedule II-A

   -    Equity not to Be Pledged

Schedule III

   -    Changes in Name, Location, Etc.

Schedule IV

   -    Account Collateral (Designated Accounts)

Schedule V

   -    Account Collateral not Subject to Account Control Agreement

Schedule VI

   -    Commercial Tort Claims

Exhibits

 

Exhibit A

   -    Form of Security Agreement Supplement

Exhibit B

   -    Form of Account Control Agreement (Deposit Account/Securities Account)

Exhibit C

   -    Form of Securities Account Control Agreement

Exhibit D

   -    Form of Commodity Account Control Agreement

Exhibit E

   -    Form of Intellectual Property Security Agreement

Exhibit F

   -    Form of Intellectual Property Security Agreement Supplement

Exhibit G

   -    Form of Consent to Assignment of Letter of Credit Rights

 

Dynegy Security Agreement

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

SECOND AMENDED AND RESTATED SECURITY AGREEMENT dated April 2, 2007 (this
“Security Agreement”) made by Dynegy Holdings Inc., a Delaware corporation (the
“Borrower”), the other Persons listed on the signature pages hereof (excluding
the Collateral Trustees, the Collateral Agent and the Administrative Agents, the
“Initial Grantors”) and the Additional Grantors (as defined in Section 20) (the
Borrower, Initial Grantors and the Additional Grantors being, collectively, the
“Grantors”), to Wilmington Trust Company, a Delaware banking corporation (not in
its individual capacity, but solely as corporate trustee, together with any
successor corporate trustee appointed pursuant to Article VII of the Collateral
Trust Agreement (as hereinafter defined), the “Corporate Trustee”) and John M.
Beeson, Jr., an individual residing in the State of Delaware, not in his
individual capacity but solely as individual trustee (together with any
successor individual trustee appointed pursuant to Article VII of the Collateral
Trust Agreement, the “Individual Trustee”; and, together with the Corporate
Trustee, the “Collateral Trustees”), as trustees under the Third Amended and
Restated Collateral Trust and Intercreditor Agreement dated April 2, 2007 (as
such agreement may be amended, supplemented, replaced or otherwise modified
hereafter from time to time, the “Collateral Trust Agreement”) among the
Grantors and the Collateral Trustees.

PRELIMINARY STATEMENTS:

(1) The Borrower has entered into a Fifth Amended and Restated Credit Agreement
dated as of April 2, 2007, amending and restating the Existing Credit Agreement
(said Agreement, as it may hereafter be amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time,
being the “Credit Agreement”), with the Guarantors party thereto, the Lenders
party thereto, Citicorp USA, Inc. and JPMorgan Chase Bank, N.A., as
Administrative Agents for the Lenders (the “Credit Agreement Administrative
Agents”), certain issuers of letters of credit party thereto, Citicorp USA,
Inc., as the Payment Agent (the “Payment Agent” and together with Credit
Agreement Administrative Agents, the “Agents”).

(2) The Borrower and certain of the other Grantors are party to the First
Amended and Restated Shared Security Agreement dated as of April 19, 2006 (said
Agreement, as amended, supplemented and modified and in effect immediately prior
to the effectiveness of this Security Agreement, being the “Existing Shared
Security Agreement”), with the Collateral Trustees.

(3) The Borrower and certain of the other Grantors are party to the First
Amended and Restated Non-Shared Security Agreement dated as of April 19, 2006
(said Agreement, as amended, supplemented and modified and in effect immediately
prior to the effectiveness of this Security Agreement, being the “Existing
Non-Shared Security Agreement”), with JPMorgan Chase Bank, N.A., as Collateral
Agent (the “Existing Collateral Agent”).

Dynegy Security Agreement



--------------------------------------------------------------------------------

(4) In connection with the execution and delivery of the Credit Agreement the
parties hereto desire to amend each of the Existing Non-Shared Security
Agreement and the Existing Shared Security Agreement in certain respects (and in
that connection, certain additional parties will become Initial Grantors
hereunder) and to restate in its entirety and consolidate into a single
instrument each of the Existing Non-Shared Security Agreement and the Existing
Shared Security Agreement as so amended, all as set forth herein.

(5) Subject to the terms of the Credit Agreement, the Borrower may incur certain
additional obligations that are permitted to be secured under the Collateral
Documents on an equal and ratable basis with the Credit Agreement Obligations,
and the Borrower and the Grantors have agreed that if any such obligations are
so incurred, such obligations and the other Secured Obligations shall be secured
pari passu by the Collateral pursuant to the Collateral Documents, all as
provided herein and therein.

(6) The Collateral Trustees have agreed, pursuant to the terms of the Collateral
Trust Agreement, to accept the pledge and assignment, and the grant of a
security interest, under this Security Agreement as security for the Secured
Obligations.

(7) Pursuant to the Credit Agreement, the Grantors are entering into this
Security Agreement in order to grant to the Collateral Trustees for the ratable
benefit of the Representatives and the Secured Parties a security interest in
the Collateral.

(8) Each Grantor is the owner of the Initial Pledged Equity set forth opposite
such Grantor’s name on and as otherwise described in Part I of Schedule II
hereto and issued by the Persons named therein and of the Initial Pledged Debt
set forth (to the extent the same is evidenced by instruments) opposite such
Grantor’s name on and as otherwise described in Part II of Schedule II hereto
and issued by the Obligors named therein.

(9) Each Grantor has Pledged Security Entitlements with respect to all the
Pledged Financial Assets credited from time to time to such Grantor, as set
forth opposite such Grantor’s name on and as otherwise described in Part III of
Schedule II hereto.

(10) Each Grantor has rights in and to the Pledged Commodity Contracts carried
from time to time in such Grantor’s Commodities Accounts, set forth opposite
such Grantor’s name on and as otherwise described in Part IV of Schedule II
hereto.

(11) Each Grantor has opened Other Deposit Accounts with banks, in the name of
such Grantor and subject to the terms of this Security Agreement, as described
in Schedule IV hereto.

(12) It is a condition precedent to the making of Borrowings and the issuance or
continuation of Letters of Credit by the Lenders under the Credit Agreement that
the Grantors shall have granted the assignment and security interest and made
the pledge and assignment contemplated by this Security Agreement.

(13) Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Secured Agreements.

 

Dynegy Security Agreement

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Borrowings and issue Letters of Credit under the Credit
Agreement, each Grantor hereby agrees with the Existing Collateral Agent and the
Collateral Trustees for the ratable benefit of the Representatives and the
Secured Parties, to amend and restate in its entirety and consolidate into a
single instrument each of the Existing Non-Shared Security Agreement and the
Existing Shared Security Agreement, effective as of the Effective Date, as
follows:

Section 1. Definitions; Other Interpretive Provisions. The interpretive
provisions set forth in Section 1.02 of the Credit Agreement are incorporated by
reference herein. Terms defined in the Credit Agreement or the Collateral Trust
Agreement and not otherwise defined in this Security Agreement are used in this
Security Agreement as defined in the Credit Agreement or the Collateral Trust
Agreement, as the case may be. Further, unless otherwise defined in this
Security Agreement, the Credit Agreement or the Collateral Trust Agreement,
terms defined in Article 8 or 9 of the UCC and/or in the Federal Book Entry
Regulations are used in this Security Agreement as such terms are defined in
such Article 8 or 9 and/or the Federal Book Entry Regulations. As used in this
Security Agreement the following terms shall have the meanings set forth below:

“Account Collateral” means, collectively, the following:

(a) the Other Deposit Accounts and all funds and financial assets from time to
time credited thereto (including, without limitation, all Cash Equivalents), all
interest, dividends, distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds and financial assets, and all certificates
and instruments, if any, from time to time representing or evidencing the Cash
Collateral Accounts and the Other Deposit Accounts;

(b) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Collateral Trustees for or on behalf of any Grantor, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

(c) all interest, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Account Collateral.

“Account Control Agreement” has the meaning specified in Section 6(a).

“Additional Grantor” has the meaning specified in Section 20(b).

“Additional Provisions” has the meaning specified in the definition of “Federal
Book Entry Regulations” set forth herein.

“After-Acquired Intellectual Property” has the meaning specified in
Section 11(b).

 

Dynegy Security Agreement

3



--------------------------------------------------------------------------------

“Agreement Collateral” means the Assigned Agreements, including, without
limitation, (a) all rights of any Grantor to receive moneys due and to become
due under or pursuant to the Assigned Agreements, (b) any rights of such Grantor
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to the Assigned Agreements, (c) claims of any Grantor for damages
arising out of or for breach of or default under the Assigned Agreements and
(d) the right of any Grantor to terminate the Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder.

“Assigned Agreements” means, collectively, each of the contracts and agreements
to which any Grantor is now or may hereafter become a party, in each case as
such contracts and agreements may be amended, amended and restated, supplemented
or otherwise modified from time to time, to the extent permitted by the Credit
Agreement.

“Borrower” has the meaning specified in the recital of the parties hereto.

“Collateral” has the meaning specified in the first paragraph of Section 2.

“Collateral Trust Agreement” has the meaning specified in the recital of the
parties hereto.

“Collateral Trustees” has the meaning specified in the recital of the parties
hereto.

“Commercial Tort Claims Collateral” means all commercial tort claims, including,
without limitation, the commercial tort claims described in Schedule VI hereto,
provided, however, that any commercial tort claim shall not be included in the
“Commercial Tort Claims Collateral” to the extent, but only to the extent, that
the assignment thereof or grant of a security interest therein would violate any
effective or enforceable provision of applicable law.

“Commodity Account Control Agreement” has the meaning specified in Section 5(d).

“Commodity Accounts” means those commodities accounts of each Grantor as
described in Part IV of Schedule II hereto.

“Computer Software” means all computer software, programs and databases
(including, without limitation, source code, object code and all related
applications and data files), firmware and documentation and materials relating
thereto, together with any and all maintenance rights, service rights,
programming rights, hosting rights, test rights, improvement rights, renewal
rights and indemnification rights and any substitutions, replacements,
improvements, error corrections, updates and new versions of any of the
foregoing.

“Consent to Assignment of Letter of Credit Rights” means an agreement in
substantially the form of the Consent to Assignment of Letter of Credit Rights
attached hereto as Exhibit G or otherwise in form and substance reasonably
satisfactory to the Collateral Trustees.

 

Dynegy Security Agreement

4



--------------------------------------------------------------------------------

“Copyrights” means all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered.

“Corporate Trustee” has the meaning specified in the recital of the parties
hereto.

“Credit Agreement” has the meaning specified in Preliminary Statement (1).

“Designated Accounts” means any Account Collateral that constitutes: (a) any
deposit accounts listed in Schedule IV hereto and the funds credited to any such
deposit accounts, and (b) any securities accounts and any financial assets that
are credited to any such securities accounts.

“Equipment” means all equipment in all of its forms, including, without
limitation, all machinery, tools, motor vehicles, vessels, aircraft, furniture
and fixtures, and all parts thereof and all accessions thereto and all software
related thereto, including, without limitation, software that is embedded in and
is part of the equipment.

“Equity Interests” means shares of capital stock of a corporation, limited
liability company interests, partnership interests and other ownership or equity
interests of any class in any Person.

“Excluded Agreements” has the meaning specified in paragraph (ii) in the
“notwithstanding” clause at the end of Section 2.

“Excluded Authorizations” has the meaning specified in paragraph (iii) of the
“notwithstanding” clause at the end of Section 2.

“Excluded Collateral” means any Collateral that, under the provisions of
paragraph (i) of the “notwithstanding” clause at the end of Section 2, is to be
excluded from the lien and security interest granted by any Grantor under
clauses (a) through (j) of Section 2.

“Excluded Equity” has the meaning specified in paragraph (v) of the
“notwithstanding” clause at the end of Section 2.

“Federal Book Entry Regulations” means (a) the federal regulations contained in
Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing
book-entry securities consisting of U.S. Treasury bonds, notes and bills and
Subpart D (“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, §
357.10 through § 357.14 and § 357.41 through § 357.44 and (b) to the extent
substantially identical to the federal regulations referred to in clause
(a) above (as in effect from time to time), the federal regulations governing
other book-entry securities.

“Grantors” has the meaning specified in the recital of the parties hereto.

“Indemnified Party” has the meaning specified in Section 19.

 

Dynegy Security Agreement

5



--------------------------------------------------------------------------------

“Individual Trustee” has the meaning specified in the recital of the parties
hereto.

“Initial Grantors” has the meaning specified in the recital of the parties
hereto.

“Initial Pledged Debt” means the indebtedness described in Part II of Schedule
II hereto.

“Initial Pledged Equity” means the shares of stock or other Equity Interests as
described in Part I of Schedule II hereto.

“Intellectual Property Collateral” means, collectively, the following: (a) all
Patents; (b) all Trademarks; (c) all Copyrights; (d) all Computer Software;
(e) all Trade Secrets and all other intellectual, industrial and intangible
property of any type, including, without limitation, industrial designs and mask
works; (f) all registrations and applications for registration for any of the
foregoing, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof; (g) all
tangible embodiments of the foregoing, all rights in the foregoing provided by
international treaties or conventions, all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of any Grantor
accruing thereunder or pertaining thereto; (h) all agreements, permits,
consents, orders and franchises relating to the license, development, use or
disclosure of any of the foregoing to which any Grantor, now or hereafter, is a
party or a beneficiary (“IP Agreements”); and (i) any and all claims for damages
and injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse or breach with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages.

“Intellectual Property Security Agreement” has the meaning specified in
Section 11(a).

“Inventory” means all inventory in all of its forms, including, without
limitation, (a) all raw materials, work in process, finished goods and materials
used or consumed in the manufacture, production, preparation or shipping
thereof, (b) goods in which any Grantor has an interest in mass or a joint or
other interest or right of any kind, and (c) goods that are returned to or
repossessed or stopped in transit by any Grantor, and all accessions thereto and
products thereof and documents therefor, and all software related thereto,
including, without limitation, software that is embedded in and is part of the
inventory, provided, however, that goods in which any Grantor has an interest or
right as consignee shall be excluded from the definition of “Inventory”.

“IP Agreements” has the meaning specified in the definition of the term
“Intellectual Property Collateral” herein.

“IP Security Agreement Supplement” has the meaning specified in Section 11(b).

“Knowledge” means, in the case of the knowledge of a Grantor, the best knowledge
of such Grantor’s executive officers after due inquiry and investigation.

 

Dynegy Security Agreement

6



--------------------------------------------------------------------------------

“Obligors” means any Person obligated on an account, chattel paper, instrument,
or general intangible.

“Other Deposit Accounts” means those deposit accounts with banks opened by each
Grantor, as described in Schedule IV and Schedule V hereto.

“Patents” means all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto.

“Permitted Collateral” means any of the following property: (a) Receivables
(together with all general intangibles, and payment intangibles related thereto
or arising therefrom and all proceeds and products of any of the foregoing),
(b) cash and short-term investments, and (c) all dividends, interest,
distributions, and other proceeds from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
foregoing.

“Pledged Account Banks” has the meaning specified in Section 6(a).

“Pledged Commodity Contracts” means the commodity contracts carried from time to
time in each Grantor’s Commodity Account.

“Pledged Debt” has the meaning specified in the definition of the term “Security
Collateral” herein.

“Pledged Equity” has the meaning specified in the definition of the term
“Security Collateral” herein.

“Pledged Financial Assets” means the financial assets credited from time to time
to each Grantor’s Securities Accounts.

“Pledged Security Entitlements” means each Grantor’s security entitlements with
respect to the Pledged Financial Assets credited from time to time to such
Grantor’s Securities Accounts.

“Receivables” means, to the extent the same are not referred to in Sections
2(d), 2(e) and 2(f) herein, all accounts (including, without limitation,
receivables under Permitted Contracts or Netting Agreements), chattel paper
(including, without limitation, tangible chattel paper and electronic chattel
paper), instruments (including, without limitation, promissory notes), deposit
accounts, letter-of-credit rights, general intangibles (including, without
limitation, payment intangibles) and other obligations of any kind, whether or
not arising out of or in connection with the sale or lease of goods or the
rendering of services and whether or not earned by performance, and all rights
now or hereafter existing in and to all supporting obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property (any and all
such supporting obligations, security agreements, mortgages, Liens, leases,
letters of credit and other contracts being referred to herein as the “Related
Contracts”).

 

Dynegy Security Agreement

7



--------------------------------------------------------------------------------

“Related Contracts” has the meaning specified in the definition of the term
“Receivables” herein.

“Securities Account Control Agreement” has the meaning specified in
Section 5(c).

“Securities Accounts” means those securities accounts of each Grantor as
described in Part III of Schedule II hereto.

“Security Collateral” means, collectively, the following:

(a) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

(b) the Initial Pledged Debt and the instruments, if any, evidencing the Initial
Pledged Debt, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt;

(c) all additional shares of stock and other Equity Interests of or in any
issuer of the Initial Pledged Equity or any successor entity from time to time
acquired by any Grantor in any manner and all additional shares of stock or
Equity Interests of or in any new direct Subsidiary of any Grantor formed or
acquired by any Grantor in any manner after the date of this Security Agreement
(such shares and other Equity Interests, together with the Initial Pledged
Equity, being the “Pledged Equity”), and the certificates, if any, representing
such additional shares or other Equity Interests, and all dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or other Equity Interests and all
subscription warrants, rights or options issued thereon or with respect thereto;

(d) all additional indebtedness from time to time owed to any Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(e) the Securities Account, all Pledged Security Entitlements with respect to
all Pledged Financial Assets from time to time credited to the Securities
Account, and all Pledged Financial Assets, and all dividends, distributions,
return of capital, interest, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Pledged Security Entitlements or such Pledged Financial
Assets and all subscription warrants, rights or options issued thereon or with
respect thereto;

 

Dynegy Security Agreement

8



--------------------------------------------------------------------------------

(f) the Commodities Account, all Pledged Commodity Contracts from time to time
carried in the Commodities Account, and all value, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Commodity Contracts;
and

(g) all other investment property (including, without limitation, all
(i) securities, whether certificated or uncertificated, (ii) security
entitlements, (iii) securities accounts, (iv) commodity contracts and
(v) commodity accounts) in which any Grantor has now, or acquires from time to
time hereafter, any right, title or interest in any manner, and the certificates
or instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, distributions, value,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto.

“ Security Agreement” has the meaning specified in the recital of the parties
hereto.

“Security Agreement Supplement” has the meaning specified in Section 20(b).

“Security Control Agreements” has the meaning specified in Section 5(d).

“Subagent” has the meaning specified in Section 17(b).

“Trademarks” means all trademarks, service marks, domain names, trade dress,
logos, designs, slogans, trade names, business names, corporate names and other
source identifiers, whether registered or unregistered (provided that no
security interest shall be granted in United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law),
together, in each case, with the goodwill symbolized thereby.

“Trade Secrets” means all confidential and proprietary information, including,
without limitation, know-how, trade secrets, manufacturing and production
processes and techniques, inventions, research and development information,
databases and data, including, without limitation, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans and customer and supplier lists and information.

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York,

 

Dynegy Security Agreement

9



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“UETA” means the Uniform Electronic Transactions Act, as in effect in any
relevant jurisdiction.

Section 2. Grant of Security. Each Grantor hereby grants to the Collateral
Trustees, in each case, in trust pursuant to the Collateral Trust Agreement for
the ratable benefit of the Representatives and the Secured Parties, a security
interest in, such Grantor’s right, title and interest in and to the following,
in each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):

(a) all Equipment;

(b) all Inventory;

(c) all Receivables and all Related Contracts;

(d) the Security Collateral;

(e) the Agreement Collateral;

(f) the Account Collateral;

(g) the Intellectual Property Collateral;

(h) all Commercial Tort Claims Collateral;

(i) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 2 and this clause (j)) and,
to the extent not otherwise included, all (A) payments under insurance (whether
or not the Collateral Trustees are the loss payees thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral, (B) tort claims, including, without
limitation, all commercial tort claims and (C) cash.

Notwithstanding anything to the contrary contained in this Section 2, the
following property shall be excluded from the lien and security interest granted
hereunder (and shall, as applicable, not be included as “Collateral”,
“Equipment”, “Inventory”, “Receivables”, “Related Contracts”, “Security
Collateral”, “Agreement Collateral”, “Account Collateral”, “Intellectual
Property Collateral”, “Commercial Tort Claims Collateral”, “Assigned
Agreements”, “Pledged Equity” or “Pledged Debt” for the purposes hereof):

 

Dynegy Security Agreement

10



--------------------------------------------------------------------------------

(i) any Collateral constituting property that is the subject of or relating to
any contract, agreement or other document to which any Grantor is a party on the
date hereof or any similar contract, agreement or other document entered into by
such Grantor after the date hereof shall, in each case, be excluded from the
lien and security interest created by such Grantor under this Section 2 to the
extent (but only to the extent) that the assignment thereof, or the creation of
a lien and security interest therein, would constitute a breach of the terms of
such contract, agreement or other document, or would cause a default or event of
default under the terms of such contract, agreement or other document, or would
permit any party to such contract, agreement or other document to terminate any
material contract right arising under any such contract agreement or other
document or to exercise any put, call, right of refusal, purchase option or
other similar right, or would permit any party to such contract, agreement or
other document to terminate such contract, agreement or other document;
provided, however, that any of the Excluded Collateral shall automatically cease
to be excluded from this Section 2 at such time as (x) the prohibition of
assignment or of the creation of a lien and security interest in such Excluded
Collateral is no longer in effect or is rendered ineffective as a matter of law
or (y) the applicable Grantor has obtained the consent of the other parties to
such agreement to the assignment of, or creation of a lien and security interest
in, such Excluded Collateral (which consent such Grantor shall not be required
to obtain hereunder, except upon a request of the Collateral Trustees after the
occurrence and during the continuance of an Event of Default) or (z) the breach,
default, event of default or any other conditions otherwise giving rise to the
exclusion of such property under this clause (i) shall cease to exist;

(ii) any contract, agreement or other document (and any contract rights arising
thereunder) to which any of the Grantors is a party on the date hereof and any
similar contract or agreement entered into by any Grantor after the date hereof,
in each case, shall be excluded from the lien and security interest granted by
such Grantor under this Section 2 to the extent (but only to the extent) that
the assignment thereof, or the creation of a lien and security interest therein,
would constitute a breach of the terms of such contract, agreement or other
document to which any of the Grantors may now or hereafter be a party or to
which any Grantor may now or hereafter be subject, or would cause a default or
event of default under the terms of such contract, agreement or other document,
or would permit any party to such contract, agreement or other document to
terminate any material contract right arising under any such contract agreement
or other document or to exercise any put, call, right of refusal, purchase
option or other similar right, or would permit any party to such contract,
agreement or other document to terminate such contract, agreement or other
document (all such contracts, agreements and other documents being the “Excluded
Agreements”); provided, however, that (x) except as set forth in clause
(iv) below, the exclusion from the lien and security interest granted by such
Grantor hereunder of any contract rights of any of the Grantors under one or
more of the Excluded Agreements shall not limit, restrict or impair the grant by
such Grantor of the lien and security interest in any accounts or receivables
arising under any such Excluded Agreement or any payments due or to become due
thereunder, and (y) any

 

Dynegy Security Agreement

11



--------------------------------------------------------------------------------

of the Excluded Agreements shall automatically cease to be excluded from this
Section 2 at such time as, (A) the prohibition of assignment or of the creation
of a lien and security interest in such agreement is no longer in effect or is
rendered ineffective as a matter of law or (B) the applicable Grantor has
obtained the consent of the other parties to such agreement to the assignment
of, or creation of a lien and security interest in, the contract rights of such
Grantor thereunder (which consent such Grantor shall not be required to obtain
hereunder, except upon a request of the Collateral Trustees after the occurrence
and during the continuance of an Event of Default);

(iii) any license, permit or authorization from any Governmental Authority in
favor of any Grantor shall be excluded from the lien and security interest
granted by such Grantor under this Section 2 to the extent (but only to the
extent) that the assignment thereof or the creation of a lien and security
interest therein would constitute a breach of or a default or event of default
under the terms of such license, permit or authorization or would require any
separate license, permit or authorization or would otherwise terminate such
license, permit or authorization (all of the licenses, permits and
authorizations referred to herein being the “Excluded Authorizations”);
provided, however, that any of the Excluded Authorizations shall cease to be
excluded from this Section 2 at such time as (x) the prohibition of assignment
or of the creation of a lien and security interest in such license, permit or
authorization is no longer in effect or is rendered ineffective as a matter of
law or (y) the applicable Grantor has obtained the consent of the applicable
Governmental Authority to the assignment of, or creation of a lien and security
interest in, such license, permit or authorization of such Grantor (which
consent such Grantor shall not be required to obtain hereunder, except upon a
request of the Collateral Trustees after the occurrence and during the
continuance of an Event of Default);

(iv) any Permitted Collateral of any Grantor from time to time pledged,
assigned, conveyed or transferred, or against which any right of set-off is
granted or in which a Lien or security interest is granted, by such Grantor
under any Permitted Contract or Netting Agreement shall be excluded from the
lien and security interest granted by such Grantor under this Section 2. To the
extent any such lien and security interest is deemed to be granted pursuant to
this Security Agreement in such Permitted Collateral hereunder notwithstanding
the exclusion contemplated hereby, such lien and security interest shall ipso
facto immediately and automatically terminate, without any further action by any
Person, upon any such pledge, assignment, conveyance, transfer, grant of such
right of set-off or grant of such Lien and security interest, provided, however,
that any such Permitted Collateral shall cease to be excluded from this
Section 2 at such time as (x) the Permitted Contract or Netting Agreement, as
the case may be, related thereto is terminated and the setoff rights, Lien and
security interest granted in such Permitted Collateral are terminated or (y) the
applicable Grantor has obtained the consent of the applicable Counterparty to
such Permitted Contracts or Netting Agreements to the assignment of, or creation
of a lien and security interest in such Permitted Collateral hereunder (which
consent such Grantor shall not be required to obtain hereunder, except upon a
request of the Collateral Trustees after the occurrence and during the
continuance of an Event of Default);

 

Dynegy Security Agreement

12



--------------------------------------------------------------------------------

(v) as to each Grantor, (i) any outstanding voting stock of any entity that is a
controlled foreign corporation under Section 957 of the Code (or any successor
provision thereto), except for voting stock consisting of no more than 66% of
the outstanding voting stock of such entity and (ii) any LS Operating Company
Equity owned by such Grantor so long as (but only so long as) such LS Operating
Company is an Unrestricted Subsidiary (any such stock being the “Excluded
Equity”);

(vi) any property or accounts (including without limitation, coal, power,
energy, other energy related products, natural gas, natural gas liquids,
condensate, and sulfur, and including any other products resulting from
generating, gas gathering, processing, fractionating and refining, marketed by
any Grantor on behalf of third parties and the proceeds derived therefrom
pursuant to processing agreements and/or marketing arrangements), to the extent
(but only to the extent) that any Grantor manages, maintains or markets such
property on behalf of a third party, including, without limitation, any
Collateral maintained, managed or marketed by any Grantor for a joint venture in
which third parties participate or on behalf of third parties;

(vii) any policy of insurance, provided, however, that proceeds of insurance
shall be included as Collateral to the extent the security interest granted
hereby in the goods covered by such insurance would continue in accordance with
Section 9-315 of the UCC; and

(viii) the shares of stock or such other Equity Interests owned by and set forth
opposite any relevant Grantor’s name on Schedule II-A hereto;

provided, however, that any proceeds received by any Grantor from the
Disposition of Excluded Collateral, Excluded Authorizations, Excluded Equity and
any other property excluded under clauses (i) through (viii) above shall
constitute Collateral unless any assets or property constituting such proceeds
are themselves subject to the exclusions set forth in clauses (i) through
(viii) above.

Section 3. Security for Obligations. This Security Agreement secures, in the
case of each Grantor, the payment of all Secured Obligations, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Security Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

Section 4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Security Agreement had not been executed, (b) the exercise by the
Collateral Trustees of any of the rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the

 

Dynegy Security Agreement

13



--------------------------------------------------------------------------------

Collateral and (c) none of the Collateral Trustees, any Representative or any
Secured Party shall have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Security Agreement or
any other Loan Document, nor shall any of the Collateral Trustees, any
Representative or any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder or thereunder.

Section 5. Delivery and Control of Security Collateral. (a) With respect to any
certificates or instruments representing or evidencing Security Collateral
(other than instruments representing or evidencing Investments permitted by
Section 7.02(b) of the Credit Agreement), to the extent that any relevant
Grantor has Knowledge of the existence of such certificates and instruments,
such certificates and instruments shall be delivered to and held by or on behalf
of the Collateral Trustees pursuant to this Security Agreement and the
Collateral Trust Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Trustees. After the occurrence and during the continuance of an Event
of Default, the Collateral Trustees shall have the right, at any time in their
discretion and with notice to the Borrower, to transfer to or to register in the
name of the Collateral Trustees or any of their nominees any or all of the
Security Collateral, provided, however, that the failure to deliver any such
notice to the Borrower shall not affect the validity of such actions of the
Collateral Trustees. In addition, after the occurrence and during the
continuance of an Event of Default, the Collateral Trustees shall have the right
at any time to exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations.

(b) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, to the extent
that such Grantor has Knowledge of the existence of such uncertificated
securities, such Grantor will cause the issuer thereof either (at such Grantor’s
election) (i) to register the Collateral Trustees as the registered owners of
such security or (ii) to agree in an authenticated record with such Grantor and
the Collateral Trustees that such issuer will comply with instructions with
respect to such security originated by the Collateral Trustees without further
consent of such Grantor, such authenticated record to be in form and substance
reasonably satisfactory to the Collateral Trustees; provided, however, that the
Collateral Trustees agree that they will not deliver any such instructions to
such issuer except upon the occurrence and during the continuance of an Event of
Default. With respect to any Security Collateral in which any Grantor has any
right, title or interest and that is not an uncertificated security, upon the
request of the Collateral Trustees after the occurrence and during the
continuance of an Event of Default, such Grantor will notify each such issuer of
Pledged Equity that such Pledged Equity is subject to the security interest
granted hereunder.

(c) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a security entitlement in which the
Collateral Trustees are not the entitlement holder, to the extent that such
Grantor has Knowledge of the existence of such security entitlements, such
Grantor will cause the securities intermediary with respect to such security
entitlement either (at such Grantor’s election) (i) to identify in its records
the Collateral Trustees as the entitlement holders of such security entitlement
against such securities intermediary or (ii) to agree in an authenticated record
with such Grantor and the Collateral

 

Dynegy Security Agreement

14



--------------------------------------------------------------------------------

Trustees that such securities intermediary will comply with entitlement orders
(that is, notifications communicated to such securities intermediary directing
transfer or redemption of the financial asset to which such Grantor has a
security entitlement) originated by the Collateral Trustees without further
consent of such Grantor, such authenticated record to be in substantially the
form of Exhibit C hereto or otherwise in form and substance reasonably
satisfactory to the Collateral Trustees (such agreement being a “Securities
Account Control Agreement”).

(d) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a commodity contract, to the extent that
such Grantor has Knowledge of the existence of such commodity contracts, such
Grantor shall cause the commodity intermediary with respect to such commodity
contract to agree in an authenticated record with such Grantor and the
Collateral Trustees that such commodity intermediary will apply any value
distributed on account of such commodity contract as directed by the Collateral
Trustees without further consent of such Grantor, such authenticated record to
be in substantially the form of Exhibit D hereto or otherwise in form and
substance reasonably satisfactory to the Collateral Trustees (such agreement
being a “Commodity Account Control Agreement”, and all such authenticated
records, together with all Securities Account Control Agreements being,
collectively, “Security Control Agreements”).

(e) No Grantor will change or add any securities intermediary or commodity
intermediary that maintains any securities account or commodity account in which
any of the Collateral is credited or carried, or change or add any such
securities account or commodity account, in each case without first complying
with the above provisions of this Section 5 in order to perfect the security
interest granted hereunder in such Collateral. For the avoidance of doubt, the
provisions of this Section 5(e) shall not apply to any securities account or
commodity account that any Grantor manages or maintains on behalf of third
parties, such as securities accounts and commodity accounts maintained or
managed by any Grantor for a joint venture in which third parties participate.

(f) Upon the request of the Collateral Trustees upon the occurrence and during
the continuance of an Event of Default, such Grantor will notify each such
issuer of Pledged Debt that such Pledged Debt is subject to the security
interest granted hereunder.

(g) To the extent that any of the Collateral constituting money or any of the
Account Collateral or any Security Collateral is subject to a Permitted Lien and
such Permitted Lien has been perfected through control (as such term is used in
Sections 9-104 and 9-106 of the UCC) or possession, perfection through
possession or control of the security interest created hereunder shall not be
required.

Section 6. Maintaining the Account Collateral. So long as any Secured
Obligations (other than indemnification obligations that are not yet due and
payable) which are accrued and payable shall remain unpaid and unsatisfied, or
any Letter of Credit (with respect to which any reimbursement obligation related
thereto constitutes a Secured Obligation) shall remain outstanding:

(a) Each Grantor will maintain all Designated Accounts only with the Collateral
Trustees or with banks (the “Pledged Account Banks”) that have agreed, in a
record

 

Dynegy Security Agreement

15



--------------------------------------------------------------------------------

authenticated by the relevant Grantor, the Collateral Trustees and the Pledged
Account Banks, to (i) comply with instructions originated by the Collateral
Trustees (as set forth in the Account Control Agreement) directing the
disposition of funds in the Designated Accounts without the further consent of
the Grantor and (ii) waive or subordinate (other than as agreed between any
Pledged Account Bank and the Collateral Trustees) in favor of the Collateral
Trustees all claims of the Pledged Account Banks (including, without limitation,
claims by way of a security interest, lien or right of setoff or right of
recoupment) to the Account Collateral, which authenticated record shall be
substantially in the form of Exhibit B hereto, or shall otherwise be in form and
substance reasonably satisfactory to the Collateral Trustees (the “Account
Control Agreement”); provided, however, that this Section 6(a) shall not apply
to Other Deposit Accounts listed in Schedule V hereto, as such Schedule may be
updated from time to time.

(b) Subject in all respects to the provisions of Section 5(g), each Grantor
agrees that it will not add any bank that maintains a deposit account for such
Grantor or open any new deposit account with any then existing Pledged Account
Bank unless (i) the Collateral Trustees shall have received at least 10 days’
prior written notice of such additional bank or such new deposit account and
(ii) the Collateral Trustees shall have received, in the case of a bank or
Pledged Account Bank that is not the Collateral Trustees, an Account Control
Agreement authenticated by such new bank and such Grantor, or a supplement to an
existing Account Control Agreement with such then existing Pledged Account Bank,
covering such new deposit account (and, upon the receipt by the Collateral
Trustees of such Account Control Agreement or supplement, Schedule IV hereto
shall be automatically amended to include such Other Deposit Account). Each
Grantor may terminate any bank as a Pledged Account Bank or terminate any
Designated Account, if it gives the Collateral Trustees at least 10 days’ prior
written notice of such termination (and, upon such termination, Schedule IV
hereto shall be automatically amended to delete such Pledged Account Bank and
Other Deposit Account without any additional formal actions or agreements). For
the avoidance of doubt, the provisions of this Section 6(b) shall not apply to
any deposit account that any Grantor manages or maintains on behalf of third
parties, such as deposit accounts maintained or managed by any Grantor for a
joint venture in which third parties participate.

(c) Subject in all respects to the provisions of Section 5(g), upon any
termination by a Grantor of any Other Deposit Account by such Grantor, or any
Pledged Account Bank with respect thereto, such Grantor will promptly (i) either
(at such Grantor’s election), (A) comply with the provisions regarding the
opening of new deposit accounts as set forth in the first sentence of
Section 6(b) or (B) subject to the restrictions set forth in Section 6(f),
transfer all funds and property held in such terminated Other Deposit Account to
another Other Deposit Account listed in Schedule IV and (ii) notify all Obligors
that were making payments to such Other Deposit Account to make all future
payments to another Other Deposit Account listed in Schedule IV hereto, in each
case so that the Collateral Trustees shall have a continuously perfected
security interest in such Designated Accounts. Subject in all respects to the
provisions of Section 5(g), after the occurrence and during the continuance of
an Event of Default, each Grantor agrees to terminate any or all Account
Collateral and Account Control Agreements upon request by the Collateral
Trustees.

 

Dynegy Security Agreement

16



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuance of a Collateral Trust
Agreement Default, the Collateral Trustees shall have sole right to direct the
disposition of funds with respect to each of the Designated Accounts.

(e) The Collateral Trustees may, at any time after notice to the Borrower
(provided, however, that the failure to give any such notice to the Borrower
shall not affect the validity of any action taken by the Collateral Trustees
pursuant to the provisions of this Section 6(e)), but without consent from the
Grantor, (i) transfer, or direct the transfer of, funds from the Designated
Accounts to satisfy the Grantor’s obligations under the Secured Agreements if
(i) (A) a payment default in respect of principal under such Secured Agreements
shall have occurred and be continuing for a period greater than or equal to
three Business Days, or (B) a payment default in respect of any amount other
than principle due under such Secured Agreement shall have occurred and be
continuing for a period greater than or equal to five Business Days, or (ii) an
acceleration of the Facilities shall have occurred and be continuing.

(f) Each of the Grantors agrees that at no time shall the aggregate amount on
deposit in the Other Deposit Accounts listed in Schedule V hereto (other than
any Other Deposit Account that is subject to a Permitted Lien) exceed
$20,000,000.

Section 7. Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. So long as
any Secured Obligations (other than indemnification obligations that are not yet
due and payable) which are accrued and payable shall remain unsatisfied, or any
Letter of Credit (with respect to which any reimbursement obligation related
thereto constitutes a Secured Obligation) shall remain outstanding:

(a) Each Grantor will maintain all (i) electronic chattel paper (to the extent
that such Grantor has Knowledge of the existence of such electronic chattel
paper) so that the Collateral Trustees have control of the electronic chattel
paper in the manner specified in Section 9-105 of the UCC and (ii) all
transferable records (to the extent that such Grantor has Knowledge of the
existence of such transferable records) so that the Collateral Trustees have
control of the transferable records in the manner specified in Section 16 of the
UETA; and

(b) Each Grantor will immediately give notice to the Collateral Trustees of any
material commercial tort claim that may arise in the future and will immediately
execute or otherwise authenticate a supplement to this Security Agreement, and
otherwise take all necessary action, to subject such material commercial tort
claim to the first priority security interest, as applicable, created under this
Security Agreement; provided, however, that any commercial tort claim shall not
be covered by the provisions of this Section 7(b) to the extent, but only to the
extent, that the assignment thereof or grant of a security interest therein
would violate any effective or enforceable provision of applicable law.

 

Dynegy Security Agreement

17



--------------------------------------------------------------------------------

Section 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) As of the date hereof, such Grantor’s exact legal name, which is sufficient
in accordance with Section 9-503(a) of the UCC, is correctly set forth in
Schedule I hereto. With respect to each Grantor that is not a “registered
organization” as such term is defined in Section 9-102 of the UCC, such Grantor
has its chief executive office in the state or jurisdiction set forth in
Schedule I hereto. Within the five years preceding the execution of this
Security Agreement, the information set forth in Schedule I hereto with respect
to such Grantor is true and accurate in all respects, except to the extent that
failure of such information to be true and accurate could not reasonably be
expected to result in a Material Adverse Effect. To the Knowledge of such
Grantor, such Grantor has not previously changed its name, the location of its
chief executive office, type of organization, jurisdiction of organization or
organizational identification number (if such Grantor, now or has been organized
in a jurisdiction that requires the organizational number of a debtor to be
identified on the relevant financing statement in order to create a perfected
first priority security interest) from those set forth in Schedule I hereto
except as disclosed in Schedule III hereto.

(b) All Security Collateral consisting of certificated securities and
instruments (other than those representing or evidencing Investments permitted
by Section 7.02(b) of the Credit Agreement) have to the Knowledge of the
relevant Grantor been delivered to the Collateral Trustees. To the Knowledge of
the relevant Grantor, none of the Receivables or Agreement Collateral is
evidenced by a promissory note or other instrument that has not been delivered
to the Collateral Trustees.

(c) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
Permitted Liens or the security interest created under this Security Agreement.
No effective financing statement or other instrument similar in effect covering
all or any part of such Collateral or listing such Grantor or any trade name of
such Grantor as debtor is on file in any recording office, except such as may
have been filed in favor of the Collateral Trustees relating to the Secured
Agreements or as otherwise permitted under the Credit Agreement.

(d) With respect to the Pledged Equity that is an uncertificated security, to
the extent that such Grantor has Knowledge of the existence of any such
uncertificated securities, such Grantor has caused the issuer thereof either (at
such Grantor’s election) (i) to register the Collateral Trustees as the
registered owners of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Trustees that such issuer will comply with
instructions with respect to such security originated by the Collateral Trustees
without further consent of such Grantor; provided, however, that the Collateral
Trustees agree that they will not deliver any such instructions to such issuer
except upon the occurrence and during the continuance of an Event of Default. If
such Grantor is an issuer of Pledged Equity, such Grantor confirms that it has
received notice of such security interest. With respect to all Security
Collateral consisting of certificated securities and instruments, to the extent
that the relevant Grantor has Knowledge of the existence of such certificated
securities and instruments, all such certificated securities and instruments
have been delivered to the Collateral Trustees.

 

Dynegy Security Agreement

18



--------------------------------------------------------------------------------

(e) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto.

(f) Subject in all respects to the provisions of Section 5(g), to the Knowledge
of the relevant Grantor, such Grantor has no deposit accounts, other than the
Account Collateral listed on Schedule IV hereto, as such Schedule IV may be
amended from time to time pursuant to Section 6(b), and to the Knowledge of the
relevant Grantor, legal, binding and enforceable Account Control Agreements are
in effect for each deposit account that constitutes Account Collateral (other
than Account Collateral consisting of deposit accounts maintained with the
Collateral Trustees), except to the extent such Account Control Agreements are
not required by Sections 5(g) or 6(a). For the avoidance of doubt, the
representations and warranties in this Section 8(f) do not apply with respect to
any deposit account that any Grantor manages or maintains on behalf of third
parties, such as deposit accounts maintained or managed by any Grantor for a
joint venture in which third parties participate.

(g) Subject in all respects to the provisions of Section 5(g), to the Knowledge
of the relevant Grantor, all filings and other actions (including without
limitation, (A) actions necessary to obtain control of Collateral as provided in
Sections 9-104, 9-105 and 9-106 of the UCC and Section 16 of UETA and
(B) actions necessary to perfect the Collateral Trustee’s security interest with
respect to Collateral constituting certificated securities or instruments)
necessary to perfect the security interest in the Collateral of such Grantor
created under this Security Agreement have been duly made or taken and are in
full force and effect, and this Security Agreement creates in favor of the
Collateral Trustees for the benefit of the Secured Parties a valid and, together
with such filings and other actions, perfected security interest in the
Collateral of such Grantor, securing the payment of the Secured Obligations
except, in each case, (i) as is otherwise permitted pursuant to the express
provisions of this Security Agreement and (ii) for Permitted Liens.

(h) To the Knowledge of the relevant Grantor, Schedule VI is a complete and
correct list of all commercial tort claims of each Grantor with a value
exceeding $5,000,000.

Section 9. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that (to the Knowledge of such Grantor) may be necessary, or that
the Collateral Trustees reasonably may request, in order to perfect and protect
any pledge, assignment or security interest granted or purported to be granted
by such Grantor hereunder or to enable the Collateral Trustees to exercise and
enforce their rights and remedies hereunder with respect to any Collateral of
such Grantor. Without limiting the generality of the foregoing, each Grantor
will promptly with respect to Collateral of such Grantor: (i) if any such
Collateral shall be evidenced by a

 

Dynegy Security Agreement

19



--------------------------------------------------------------------------------

promissory note or other instrument or chattel paper and if such Grantor has
Knowledge of the existence of any such promissory notes, instruments, or chattel
paper, deliver and pledge to the Collateral Trustees hereunder such note or
instrument or chattel paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Collateral Trustees; (ii) execute or authenticate and file
such financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary, or as the Collateral Trustees
reasonably may request, in order to perfect and preserve the security interest
granted or purported to be granted by such Grantor hereunder; (iii) with respect
to any certificates representing Security Collateral that constitutes
certificated securities, to the extent that the relevant Grantor has Knowledge
of the existence of such certificates, deliver and pledge to the Collateral
Trustees for ratable benefit of the Representatives and the Secured Parties
certificates representing Security Collateral that constitutes certificated
securities, accompanied by undated stock or bond powers executed in blank;
(iv) subject in all respects to the provisions of Section 5(g), with respect to
any Collateral consisting of deposit accounts, electronic chattel paper,
investment property or transferable records, to the extent that the relevant
Grantor has Knowledge of the existence of such deposit accounts, electronic
chattel paper, investment property or transferable records, take all action
necessary to ensure that the Collateral Trustees have control of Collateral
consisting of deposit accounts, electronic chattel paper, investment property
and transferable records as provided in Sections 9-104, 9-105 and 9-106 of the
UCC and in Section 16 of UETA; (v) upon the occurrence and during the
continuance of an Event of Default, at the request of the Collateral Trustees,
take all action to ensure that the Collateral Trustees’ security interest is
noted on any certificate of title related to any Collateral evidenced by a
certificate of title; and (vi) deliver to the Collateral Trustees evidence that
all other action that the Collateral Trustees may deem reasonably necessary in
order to perfect and protect the security interest created by such Grantor under
this Security Agreement has been taken.

(b) Each Grantor hereby authorizes the Collateral Trustees to file one or more
financing and continuation statements, and amendments thereto, relating to all
or any part of the Collateral of such Grantor without the signature of such
Grantor where permitted by law, which shall be filed by the Collateral Trustees
upon the receipt of an instruction letter from the Required Representative
requesting the taking of such action and attaching the form of financing
statement. A photocopy or other reproduction of this Security Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. Each Grantor
ratifies its authorization for the Collateral Trustees to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof.

(c) Each Grantor will furnish to the Collateral Trustees from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Trustees may reasonably request, all in reasonable detail.

Section 10. Post-Closing Changes; Bailees; Collections on Receivables and
Related Contracts. (a) No Grantor will change its name, type of organization,
jurisdiction of organization, organizational identification number (if such
Grantor is organized in a jurisdiction that requires the organizational number
of a debtor to be identified on a financing statement in

 

Dynegy Security Agreement

20



--------------------------------------------------------------------------------

order to create a perfected first priority security interest) or location of its
chief executive office (in the case only of a Grantor that is not a “registered
organization”, as such term is defined in Section 9-102 of the UCC) from those
set forth in Section 8(a) without first giving at least 30 days’ prior written
notice to the Collateral Trustees and taking all action required by the
Collateral Trustees for the purpose of perfecting or protecting the security
interest granted by this Security Agreement. Except with respect to security
agreements related to Permitted Liens, no Grantor will become bound by a
security agreement authenticated by another Person (determined as provided in
Section 9-203(d) of the UCC) without giving the Collateral Trustees 30 days’
prior written notice thereof and taking all action required by the Collateral
Trustees to ensure that the perfection and first priority nature of the
Collateral Trustees’ security interest in the Collateral will be maintained. If
any Grantor that is organized in a jurisdiction that requires the organizational
number of a debtor to be identified on a relevant financing statement in order
to create a perfected first priority security interest does not have an
organizational identification number and later obtains one, it will forthwith
notify the Collateral Trustees of such organizational identification number.

(b) If any Collateral constituting goods of any Grantor is, to the Knowledge of
such Grantor, at any time in the possession or control of a warehouseman, bailee
or agent, or if the Collateral Trustees so requests such Grantor will (i) notify
such warehouseman, bailee or agent of the security interest created hereunder,
(ii) instruct such warehouseman, bailee or agent to hold all such Collateral
solely for the Collateral Trustees’ account subject only to the Collateral
Trustees’ instructions (which shall permit such Collateral to be removed by such
Grantor in the ordinary course of business until the Collateral Trustees
notifies such warehouseman, bailee or agent that an Event of Default has
occurred and is continuing), (iii) use commercially reasonable efforts, to cause
such warehouseman, bailee or agent to authenticate a record acknowledging that
it holds possession of such Collateral for the Collateral Trustees’ benefit and
shall act solely on the instructions of the Collateral Trustees without the
further consent of the Grantor or any other Person; provided, however, that the
Collateral Trustees agree that they will not deliver any such instructions to
such issuer except upon the occurrence and during the continuance of an Event of
Default, and (iv) make such authenticated record available to the Collateral
Trustees.

(c) Except as otherwise provided in this subsection (c), each Grantor will
continue to collect, at its own expense, all amounts due or to become due such
Grantor under the Assigned Agreements, Receivables and Related Contracts. In
connection with such collections, such Grantor may take (and, at the Collateral
Trustees’ direction given after the occurrence and during the continuance of an
Event of Default, will take) such action as such Grantor or the Collateral
Trustees may deem necessary to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Collateral
Trustees shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default and upon written notice to such Grantor of
its intention to do so, to notify the Obligors under any Receivables and Related
Contracts of the assignment of such Receivables and Related Contracts to the
Collateral Trustees and to direct such Obligors to make payment of all amounts
due or to become due to such Grantor thereunder directly to the Collateral
Trustees and, upon such notification and at the expense of such Grantor, to
enforce collection of any such Receivables and Related Contracts, to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done, and to otherwise exercise

 

Dynegy Security Agreement

21



--------------------------------------------------------------------------------

all rights with respect to such Receivables and Related Contracts, including,
without limitation, those set forth set forth in Section 9-607 of the UCC. After
receipt by any Grantor of the notice from the Collateral Trustees referred to in
the proviso to the preceding sentence, (i) all amounts and proceeds (including,
without limitation, instruments) received by such Grantor in respect of the
Receivables and Related Contracts of such Grantor shall be received in trust for
the benefit of the Collateral Trustees hereunder, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral
Trustees in the same form as so received (with any necessary indorsement) to be
applied as provided in the Collateral Trust Agreement and (ii) such Grantor will
not adjust, settle or compromise the amount or payment of any Receivable or
amount due on any Related Contract, release wholly or partly any Obligor
thereof, or allow any credit or discount thereon except in the ordinary course
of such Grantor’s business. For the avoidance of doubt, none of the provisions
of this Section 10(c) shall apply with respect to any Property that is excluded
from the lien and security interest granted hereunder pursuant to the provisions
of clauses (i), (ii), (iii), (iv), (v), (vi), (vii) or (viii) of the
“notwithstanding” clause at the end of Section 2, including, but not limited to,
Excluded Collateral, Excluded Authorizations, Permitted Collateral or Excluded
Equity.

Section 11. As to Intellectual Property Collateral. (a) With respect to its
material Intellectual Property Collateral, each Grantor agrees, upon the request
of the Collateral Trustees, to execute or otherwise authenticate an agreement in
substantially the form set forth in Exhibit E hereto or otherwise in form and
substance reasonably satisfactory to the Collateral Trustees (an “Intellectual
Property Security Agreement”), for recording the security interest granted
hereunder to the Collateral Trustees in such Intellectual Property Collateral
with the U.S. Patent and Trademark Office, the U.S. Copyright Office and any
other governmental authorities necessary to perfect the security interest
hereunder in such material Intellectual Property Collateral.

(b) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 2(g) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Security Agreement shall automatically apply thereto,
and (ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Security Agreement with respect thereto. At the end of each fiscal quarter of
the Borrower, each Grantor shall give written notice to the Collateral Trustees
identifying any material After-Acquired Intellectual Property acquired during
such fiscal quarter, and upon the request of the Collateral Trustees, such
Grantor shall execute and deliver to the Collateral Trustees with such written
notice, or otherwise authenticate, an agreement substantially in the form of
Exhibit F hereto or otherwise in form and substance reasonably satisfactory to
the Collateral Trustees (an “IP Security Agreement Supplement”) covering such
material After-Acquired Intellectual Property which IP Security Agreement
Supplement shall be recorded with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such material After-Acquired Intellectual
Property.

 

Dynegy Security Agreement

22



--------------------------------------------------------------------------------

Section 12. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided however, that such Grantor will not
exercise or refrain from exercising any such right if such action could
reasonably be expected to result in a Material Adverse Effect.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Secured Agreements; provided, however, that any
and all dividends, interest and other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, any Security
Collateral shall be, and shall be forthwith delivered to the Collateral Trustees
to hold as, Security Collateral and shall, if received by such Grantor, be
received in trust for the benefit of the Collateral Trustees, be segregated from
the other property or funds of such Grantor and be forthwith delivered to the
Collateral Trustees as Security Collateral in the same form as so received (with
any necessary indorsement).

(iii) The Collateral Trustees will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default and
notice to the Borrower (provided that the failure to give any such notice shall
not affect the validity of any of the following actions taken by the Collateral
Trustees):

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 12(a)(i) shall, upon notice to such Grantor by the
Collateral Trustees, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 12(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Trustees, who shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 12(b) shall
be received in trust for the benefit of the Collateral Trustees, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Trustees as Security Collateral in the same form as so received
(with any necessary indorsement).

(iii) The Collateral Trustees shall be authorized to send to each Securities
Intermediary or Commodity Intermediary as defined in and under any Security
Control Agreement a Notice of Exclusive Control as defined in and under such
Security Control Agreement.

 

Dynegy Security Agreement

23



--------------------------------------------------------------------------------

Section 13. As to Letter-of-Credit Rights. (a) Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Trustees, intends to (and hereby does) assign to the Collateral
Trustees its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee. Upon the request of the Collateral Trustees
after the occurrence and during the continuance of an Event of Default, each
Grantor will promptly use its commercially reasonable efforts to cause the
issuer of each letter of credit and each nominated person (if any) with respect
thereto to consent to such assignment of the proceeds thereof in a Consent to
Assignment of Letter of Credit Rights.

(b) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will, promptly upon request by the Collateral Trustees, (i) notify (and
such Grantor hereby authorizes the Collateral Trustees to notify) the issuer and
each nominated person with respect to each of the Related Contracts consisting
of letters of credit that the proceeds thereof have been assigned to the
Collateral Trustees hereunder and any payments due or to become due in respect
thereof are to be made directly to the Collateral Trustees or their designee.

(c) With respect to any Securities Account Control Agreement, Commodity Accounts
Control Agreement, Account Control Agreement or Consent to Assignment of Letter
of Credit Rights, the Collateral Trustees agree that they will not issue any
entitlement orders or other directions, instructions or notifications thereunder
with respect to the disposition or transfer of any Collateral therein addressed
or blocking any Grantor’s ability to deal with any such Collateral, except upon
the occurrence and during the continuance of a Collateral Trust Agreement
Default. The Collateral Trustees further agree that, upon their issuance of any
such entitlement orders, directions, instructions or notifications, they will
promptly provide a copy thereof to the relevant Grantor.

Section 14. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Security
Agreement and Liens permitted under the Credit Agreement.

(b) Each Grantor agrees that it will pledge hereunder, promptly upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests or other securities that are issued by any Grantor and are Pledged
Equity.

Section 15. Collateral Trustees Appointed Attorneys-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Trustees such Grantor’s attorneys-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Trustees’ discretion, to
take any action and to execute any instrument that the Collateral Trustees may
deem necessary or advisable to accomplish the purposes of this Security
Agreement, including, without limitation:

 

Dynegy Security Agreement

24



--------------------------------------------------------------------------------

(a) to obtain and adjust insurance required to be paid to the Collateral
Trustees pursuant to the provisions of the Credit Agreement,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Collateral Trustees may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Trustees with respect
to any of the Collateral.

Section 16. Collateral Trustees May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Trustees may, but without any
obligation to do so and without notice, themselves perform, or cause performance
of, such agreement, and the expenses of the Collateral Trustees incurred in
connection therewith shall be payable by such Grantor under Section 19.

Section 17. The Collateral Trustees’ Duties. (a) The powers conferred on the
Collateral Trustees hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon them to exercise
any such powers. Except for the safe custody of any Collateral in their
possession and the accounting for moneys actually received by them hereunder,
the Collateral Trustees shall have no duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Trustees shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in their possession if such Collateral is accorded treatment
substantially equal to that which they accord their own property.

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Trustees may from time to time, when the Collateral Trustees deem it to be
necessary, appoint one or more subagents (each a “Subagent”) for the Collateral
Trustees hereunder with respect to all or any part of the Collateral. Without
limiting the foregoing, the Collateral Trustees hereby appoint JPMorgan Chase
Bank, N.A., as Collateral Agent under the Credit Agreement, as Subagent with
respect to the Term L/C Collateral Account and any Cash Collateral Account
referred to in Section 2.03(g) of the Credit Agreement. In the event that the
Collateral Trustees so appoint any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be

 

Dynegy Security Agreement

25



--------------------------------------------------------------------------------

deemed for purposes of this Security Agreement to have been made to such
Subagent, in addition to the Collateral Trustees, for the ratable benefit of the
Secured Parties, as security for the Secured Obligations of such Grantor,
(ii) such Subagent shall automatically be vested, in addition to the Collateral
Trustees, with all rights, powers, privileges, interests and remedies of the
Collateral Trustees hereunder with respect to such Collateral, and (iii) the
term “Collateral Trustees,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Trustees with respect to
such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in the Credit
Agreement or writing by the Collateral Trustees.

Section 18. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Trustees may with the consent of the Required Representative
and shall at the request of the Required Representative exercise in respect of
the Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may: (i) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of the Collateral Trustees
forthwith, assemble all or part of the Collateral as directed by the Collateral
Trustees and make it available to the Collateral Trustees at a place and time to
be designated by the Collateral Trustees that is reasonably convenient to all
parties; (ii) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Collateral Trustees’ offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Trustees may deem
commercially reasonable; (iii) to the fullest extent permitted by applicable law
and by contracts with third parties, and subject to any applicable safety
requirements at any such premises, occupy any premises owned or leased by any of
the Grantors where the Collateral or any part thereof is assembled or located
for a reasonable period in order to effectuate their rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; and (iv) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral, including, without limitation, (A) any and all rights of such
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, the Assigned Agreements, the Receivables, the
Related Contracts and the other Collateral, (B) withdraw, or cause or direct the
withdrawal of all funds with respect to the Account Collateral and (C) exercise
all other rights and remedies with respect to the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, including, without
limitation, those set forth in Section 9-607 of the UCC. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Trustees shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral
Trustees may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

Dynegy Security Agreement

26



--------------------------------------------------------------------------------

(b) Any cash held by or on behalf of the Collateral Trustees and all cash
proceeds received by or on behalf of the Collateral Trustees in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Collateral Trustees, be held by the
Collateral Trustees as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Trustees
pursuant to Section 19) in whole or in part by the Collateral Trustees for the
ratable benefit of the Representatives and the Secured Parties against, all or
any part of the Secured Obligations, in accordance with the terms of the
Collateral Trust Agreement.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Trustees, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the Collateral
Trustees in the same form as so received (with any necessary endorsement).

(d) The Collateral Trustees may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Collateral Trustees or their designee such Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.

Section 19. Indemnity and Expenses. (a) Each Grantor agrees to indemnify, defend
and save and hold harmless the Collateral Trustees, each Representative and each
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from this Security Agreement (including, without limitation,
enforcement of this Security Agreement), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. The provisions of this
Section 19(a) shall survive the termination of this Security Agreement.

 

Dynegy Security Agreement

27



--------------------------------------------------------------------------------

(b) Each Grantor will upon demand pay to the Collateral Trustees the amount of
any and all reasonable expenses, including, without limitation, the reasonable
fees and expenses of their counsel and of any experts and agents, that the
Collateral Trustees may incur in connection with (i) the administration of this
Security Agreement, (ii) the custody, preservation, use or operation of, or the
sale of, collection from or other realization upon, any of the Collateral of
such Grantor, (iii) the exercise or enforcement of any of the rights of the
Collateral Trustees, the Representatives or the other Secured Parties hereunder
or (iv) the failure by such Grantor to perform or observe any of the provisions
hereof.

(c) EACH GRANTOR ACKNOWLEDGES THAT THIS SECURITY AGREEMENT AND OTHER TRANSACTION
DOCUMENTS CONTAIN PROVISIONS RELEASING EACH INDEMNIFIED PARTY FROM LIABILITY
AND/OR INDEMNIFYING AND HOLDING HARMLESS EACH INDEMNIFIED PARTY FOR, AMONG OTHER
THINGS, SUCH INDEMNIFIED PARTY’S OWN NEGLIGENCE. EACH GRANTOR AGREES THAT THE
RELEASE AND/OR INDEMNITY PROVISIONS CONTAINED IN THESE DOCUMENTS ARE CAPTIONED
TO CLEARLY IDENTIFY THE RELEASE AND/OR INDEMNITY PROVISIONS AND, THEREFORE, ARE
SO CONSPICUOUS THAT EACH GRANTOR HAS FAIR NOTICE OF THE EXISTENCE AND CONTENTS
OF SUCH PROVISIONS. EACH GRANTOR HEREBY WAIVES ANY DEFENSES IT MIGHT ASSERT
AGAINST EACH INDEMNIFIED PARTY BASED ON THE HOLDING OF THE TEXAS SUPREME COURT
IN ETHYL CORP. v. DANIEL CONST. CO., 725 S.W.2d 705 (Tex. 1987), PAGE PETROLEUM,
INC., et al. V. DRESSER INDUSTRIES, INC., et al., 853 S.W.2d 505 (Tex. 1993),
AND QUORUM HEALTH RESOURCES, L.L.C. v. MAVERICK COUNTY HOSPITAL DISTRICT et al.,
308 F.3rd 451 (5th Cir. 2002) AND ANY RELATED CASE LAW HOLDINGS.

Section 20. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Security Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Collateral Trustees and the Borrower
and otherwise shall comply with the provisions of Section 9.01 of the Collateral
Trust Agreement, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of the Collateral Trustees, the Representatives or any other Secured
Party to exercise, and no delay in exercising any right hereunder, shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

(b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Security Agreement and the other Secured Agreements to
“Grantor” shall also mean and be a reference to such Additional Grantor, and
each reference in this Security Agreement and the other Secured Agreements to
“Collateral” shall also mean and be a reference to the Collateral of such
Additional Grantor, and (ii) the supplemental schedules I-VI attached to each
Security Agreement Supplement shall be incorporated into and become a part of
and supplement Schedules I-VI, respectively, hereto, and the Collateral Trustees
may attach such supplemental schedules to such Schedules; and each reference to
such Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Security Agreement Supplement.

 

Dynegy Security Agreement

28



--------------------------------------------------------------------------------

Section 21. Notices, Etc. (a) Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder or pursuant to any other
Collateral Document shall be in writing (including by facsimile transmission).
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or (subject to Section 21(c)) electronic mail address,
as follows:

(i) as to any Representative, or the Collateral Trustees, addressed to their
respective addresses specified in the Collateral Trust Agreement;

(ii) as to the Borrower, addressed to it at its address specified in the Credit
Agreement;

(iii) as to any Grantor (other than the Borrower), addressed to it at its
address shown on Schedule I hereto; and

(iv) as to any party, at such other address as shall be designated by such party
in a written notice to the other parties.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 21(c)),
when delivered. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

(b) Any amendment or waiver of any provision of this Security Agreement or of
any Security Agreement Supplement or Schedule hereto may be transmitted and/or
signed by facsimile. The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as manually
signed originals and shall be binding on all parties thereto. The Collateral
Trustees may also require that any such documents and signatures be confirmed by
a manually signed original thereof; provided, however, that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
document or signature.

(c) Electronic mail and Internet and intranet websites may be used only to
distribute routine communications and to distribute Collateral Documents for
execution by the parties thereto, and may not be used for any other purpose.

(d) The Collateral Trustees shall be entitled to rely and act upon any notices
purportedly given by or on behalf of any Grantor even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Grantor shall indemnify the Collateral Trustees from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly

 

Dynegy Security Agreement

29



--------------------------------------------------------------------------------

given by or on behalf of any Grantor. All telephonic notices to and other
communications with the Collateral Trustees may be recorded by the Collateral
Trustees, and each of the parties hereto hereby consents to such recording.

Section 22. Continuing Security Interest; Assignments under the Credit
Agreement. This Security Agreement shall create a continuing security interest
in the Collateral and shall (a) remain in full force and effect until all of the
Collateral is released, and this Security Agreement is terminated in accordance
with Article VIII of the Collateral Trust Agreement, (b) be binding upon each
Grantor, its successors and assigns and (c) inure, together with the rights and
remedies of the Collateral Trustees hereunder, to the benefit of the Collateral
Trustees, the Representatives on behalf of themselves and on behalf of the
Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments and the credit extensions owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as provided in Section 11.07 of the Credit
Agreement.

Section 23. Release; Termination. The Collateral Trustees shall release all or
any portion of the Collateral solely on terms and subject to the conditions set
forth in Article VIII of the Collateral Trust Agreement.

Section 24. Security Interest Absolute. The obligations of each Grantor under
this Security Agreement are independent of the Secured Obligations or any other
Obligations of any other Loan Party under or in respect of the Secured
Agreements, and a separate action or actions may be brought and prosecuted
against each Grantor to enforce this Security Agreement, irrespective of whether
any action is brought against such Grantor or any other Loan Party or whether
such Grantor or any other Loan Party is joined in any such action or actions.
All rights of the Collateral Trustees, the Representatives and the other Secured
Parties and the pledge, assignment and security interest hereunder, and all
obligations of each Grantor hereunder, shall to the fullest extent permitted
under applicable law, be irrevocable, absolute and unconditional irrespective
of, and to the fullest extent permitted under applicable law, each Grantor
hereby irrevocably waives (to the maximum extent permitted by applicable law)
any defenses it may now have or may hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability of any Secured Agreement or any other
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other Obligations of any other
Loan Party under or in respect of the Secured Agreements or any other amendment
or waiver of or any consent to any departure from any Secured Agreement,
including, without limitation, any increase in the Secured Obligations resulting
from the extension of additional credit to any Loan Party or any of its
Subsidiaries or otherwise;

 

Dynegy Security Agreement

30



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

(d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any other Loan Party
under or in respect of the Secured Agreements or any other assets of any Loan
Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (each Grantor
waiving any duty on the part of the Secured Parties to disclose such
information);

(g) the failure of any other Person to execute this Security Agreement or any
other Collateral Document, guaranty or agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, such Grantor or any other Grantor or a third party grantor of a
security interest.

To the fullest extent permitted under applicable law, this Security Agreement
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any of the Secured Obligations is rescinded or must
otherwise be returned by the Collateral Trustees, any Representative or any
Secured Party or by any other Person upon the insolvency, bankruptcy or
reorganization of any Loan Party or otherwise, all as though such payment had
not been made.

Section 25. Execution in Counterparts. This Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by telecopier shall be effective as delivery of an original
executed counterpart of this Security Agreement.

Section 26. The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Security
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall be controlling in the case of fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Security Agreement shall be controlling in the
case of all other Collateral.

 

Dynegy Security Agreement

31



--------------------------------------------------------------------------------

Section 27. Collateral in the State of Louisiana. (a) As to all Collateral now
or hereafter located in the State of Louisiana, or as to which the laws of the
State of Louisiana may now be or hereafter become applicable, each Grantor
hereby acknowledges the Secured Obligations, whether now existing or to arise
hereafter, and confesses judgment thereon if the Secured Obligations are not
paid at maturity, and does by these presents consent, agree and stipulate that
if any portion of the Secured Obligations is not promptly and fully paid when
due, the Secured Obligations shall, at the option of the Collateral Trustees,
become immediately due and payable and it shall be lawful for the Collateral
Trustees, without making a demand and without notice or putting in default, the
same being hereby expressly waived, to cause all and singular the Collateral to
be seized and sold by executory process, without appraisement (appraisement
being hereby expressly waived), either in its entirety or in lots or parcels, as
the Collateral Trustees may determine, to the highest bidder for cash, or on
such terms as plaintiff in such proceedings may direct.

(b) To the fullest extent permitted under applicable law, each Grantor hereby
expressly waives: (a) the benefit of appraisement, as provided in Articles 2332,
2336, 2723 and 2724, Louisiana Code of Civil Procedure, and all other laws
conferring the same; (b) the demand and three (3) days delay accorded by
Articles 2639 and 2721, Louisiana Code of Civil Procedure; (c) the notice of
seizure required by Articles 2293 and 2721, Louisiana Code of Civil Procedure;
(d) the three (3) days delay provided by Articles 2331 and 2722, Louisiana Code
of Civil Procedure; and (e) the benefit of the other provisions of Articles
2331, 2722 and 2723, Louisiana Code of Civil Procedure, and the benefit of any
other Articles or laws relating to rights of appraisement, notice, or delay not
specifically mentioned above; and, to the fullest extent permitted under
applicable law, each Grantor expressly agrees to the immediate seizure of the
Collateral in the event of suit hereon.

(c) Each Grantor acknowledges that the Collateral Trustees shall have all rights
to appointment of a keeper in connection with any action to foreclose the lien
hereof, all in accordance with La. R.S. 9:5136 et seq. The Court before which
the proceedings are pending shall determine the keeper’s fees, and the payment
of such fees shall constitute a portion of the Secured Obligations secured by
the lien hereof.

(d) This Section 27 shall in no way affect or be deemed a waiver of the
provisions of Section 28 or Section 29.

Section 28. Governing Law. This Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

Section 29. Submission to Jurisdiction and Waiver. (a) Each Grantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Security
Agreement and the other Loan Documents to which it is or is to be a party, or
for recognition or enforcement of any judgment, and each Grantor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Grantor
agrees that a final judgment in any such action or proceeding

 

Dynegy Security Agreement

32



--------------------------------------------------------------------------------

shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Security
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Security Agreement in the courts of any
jurisdiction.

(b) Each Grantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Security Agreement to which it is or is to be a party in any
New York State or federal court. Each Grantor hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

(c) EACH GRANTOR HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT, THE LOANS OR THE ACTIONS OF ANY BANKS IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

Section 30. Certification. Pursuant to Section 9.01(b) of the Collateral Trust
Agreement, each Representative (as defined in the Collateral Trust Agreement)
hereby certifies to the Required Representative (as defined in the Collateral
Trust Agreement) that this Security Agreement complies with the amendment
provisions of the Existing Shared Security Agreement and the Existing Non-Shared
Security Agreement.

Section 31. Confirmation and Ratification. Each Grantor hereby certifies that it
has (1) confirmed and ratified all Security Agreement Supplements, Security
Control Agreements, Account Control Agreements, Intellectual Property Security
Agreements heretofore delivered pursuant to the Existing Shared Security
Agreement or the Existing Non-Shared Security Agreement and (2) continued
hereunder all Liens previously granted and thereunder. The Existing Collateral
Agent hereby assigns, effective as of the Effective Date, to the Collateral
Trustees its existing security interests and Liens (the “Existing Liens”) in any
Collateral pursuant to the Existing Non-Shared Security Agreement. Each of the
Grantors acknowledges and agrees to the continuation, in the name of the
Collateral Trustees, for the ratable benefit of the Representatives and the
Secured Parties, without impairment of the validity, enforceability, priority or
perfection or otherwise in any manner, but only in accordance with and subject
to the terms and conditions of this Agreement, of the Existing Liens.

 

Dynegy Security Agreement

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

DYNEGY INC.
a Delaware corporation By:   /s/ Charles C. Cook Name:   Charles C. Cook Title:
  Senior Vice President and Treasurer

 

DYNEGY INC.,
an Illinois corporation By:   /s/ Charles C. Cook Name:   Charles C. Cook Title:
  Senior Vice President and Treasurer

 

DYNEGY HOLDINGS INC. By:   /s/ Charles C. Cook Name:   Charles C. Cook Title:  
Senior Vice President and Treasurer

 

Dynegy Security Agreement

34



--------------------------------------------------------------------------------

   

DYNEGY POWER CORP.

DPC II INC.

DYNEGY ENGINEERING, INC.

DYNEGY SERVICES, INC.

DYNEGY POWER MANAGEMENT SERVICES, L.P.

CALCASIEU POWER, INC.

DYNEGY PARTS AND TECHNICAL SERVICES, INC.

DYNEGY POWER MANAGEMENT SERVICES, INC.

HEP COGEN, INC.

NORTHWAY COGEN, INC.

DYNEGY POWER SERVICES, INC.

OYSTER CREEK COGEN, INC.

RRP COMPANY

DPC COLOMBIA – OPON POWER RESOURCES COMPANY

TERMO SANTANDER HOLDING, LLC

RIVERSIDE GENERATION, INC.

RIVERSIDE GENERATING COMPANY, L.L.C.

ROLLING HILLS GENERATION, INC.

DYNEGY RENAISSANCE POWER, INC.

DYNEGY NORTHEAST GENERATION, INC.

HUDSON POWER, L.L.C.

DYNEGY MIDSTREAM GP, INC.

DYNEGY UPPER HOLDINGS, L.L.C.

DYNEGY HOLDING COMPANY, L.L.C.

      By:   /s/ Charles C. Cook         Name: Charles C. Cook         Title:
Senior Vice President and Treasurer

 

Dynegy Security Agreement

35



--------------------------------------------------------------------------------

   

DMG ENTERPRISES, INC.

HAVANA DOCK ENTERPRISES, LLC

DMT HOLDINGS, INC.

DMT G.P., L.L.C.

DMT HOLDINGS, L.P.

DYNEGY MARKETING AND TRADE

DYNEGY COAL TRADING &

TRANSPORTATION, L.L.C.

ILLINOVA CORPORATION

ILLINOVA GENERATING COMPANY

IPG PARIS, INC.

ILLINOVA ENERGY PARTNERS, INC.

PARISH POWER, INC.

CALCASIEU POWER, LLC

DELTA COGEN, INC.

DYNEGY POWER HOLDINGS, INC.

COGEN POWER, INC.

COGEN POWER, L.P.

BLACK MOUNTAIN COGEN, INC.

BLUEGRASS GENERATION, INC.BLUEGRASS GENERATION COMPANY, L.L.C.

BLUE RIDGE GENERATION INC.

BLUE RIDGE GENERATION LLC

CHICKAHOMINY GENERATING COMPANY CHICKAHOMINY POWER, LLC

DYNEGY OPERATING COMPANY

      By:   /s/ Charles C. Cook         Name: Charles C. Cook         Title:
Senior Vice President and Treasurer

 

Dynegy Security Agreement

36



--------------------------------------------------------------------------------

   

GEORGIA MERCANTILE POWER, INC.

HEARD COUNTY POWER, L.L.C.

DYNEGY ROSETON, L.L.C.

DYNEGY GLOBAL ENERGY, INC.

DYNEGY BROADBAND MARKETING AND TRADE

DYNEGY GP INC.

DYNEGY STRATEGIC INVESTMENTS, L.P.

DYNEGY STRATEGIC INVESTMENTS GP, L.L.C.

RENAISSANCE POWER, L.L.C.

ROLLING HILLS GENERATING, L.L.C.

DYNEGY POWER MARKETING, INC.

DYNEGY ENERGY SERVICES, INC.

ILLINOIS POWER ENERGY, INC.

DEM GP, LLC

DYNEGY ENERGY MARKETING, LP

DYNEGY ADMINISTRATIVE SERVICES COMPANY

NIPC, INC.

DYNEGY CATLIN MEMBER, INC.

DYNEGY MIDWEST GENERATION, INC.

DYNEGY I.T., INC.

DPC POWER RESOURCES HOLDING COMPANY

ROCKINGHAM POWER, L.L.C.

      By:   /s/ Charles C. Cook         Name: Charles C. Cook         Title:
Senior Vice President and Treasurer

 

Dynegy Security Agreement

37



--------------------------------------------------------------------------------

   

DYNEGY STRATEGIC INVESTMENTS LP, INC.

DYNEGY DANSKAMMER, L.L.C.

DYNEGY MIDSTREAM HOLDINGS, INC.

DYNEGY GAS TRANSPORTATION, INC.

DYNEGY STORAGE TECHNOLOGY AND

SERVICES, INC.

ROCKY ROAD POWER, LLC

COGEN LYONDELL, INC.

DYNEGY MANAGEMENT, INC.

DEM LP, LLC

DMT L.P., L.L.C.

      By:   /s/ Charles C. Cook         Name: Charles C. Cook         Title:
Senior Vice President and Treasurer

 

Dynegy Security Agreement

38



--------------------------------------------------------------------------------

   

DYNEGY GAS IMPORTS, LLC

DYNEGY NEW YORK HOLDINGS, INC.

EXRES SHC, INC.

EXRES POWER HOLDINGS, INC.

SITHE ENERGIES, INC.

SITHE ENERGIES U.S.A., INC.

ENERGY FACTORS, INCORPORATED

SITHE/INDEPENDENCE INDUSTRIAL ENERGY

PARK INC.

SITHE ENERGIES MARKETING, INC.

SITHE POWER MARKETING, INC.

SITHE POWER HOLDINGS, INC.

SITHE/INDEPENDENCE INDUSTRIAL ENERGY

PARK, L.P.

SITHE ENERGY MARKETING, L.P.

GRIFFITH HOLDINGS LLC

DYNEGY FALCON HOLDINGS INC.

DYNEGY GENERATION HOLDINGS, LLC

      By:   /s/ Charles C. Cook         Name: Charles C. Cook         Title:
Senior Vice President and Treasurer

 

Dynegy Security Agreement

39



--------------------------------------------------------------------------------

Acknowledged on the date hereof by:

 

WILMINGTON TRUST COMPANY,

as Corporate Trustee

By:   /s/ James A. Hanley   Name: James A. Hanley   Title: Assistant Vice
President

 

JOHN M. BEESON, JR.,

as Individual Trustee

By:   /s/ John M. Beeson, Jr.   Name:   Title:

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:   /s/ Robert Traband   Name: Robert W. Traband   Title: Executive Director

 

CITICORP USA, INC.,

as Administrative Agent

By:   /s/ Richard Evans   Name: Richard Evans   Title: Vice President

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Robert Traband   Name: Robert W. Traband   Title: Executive Director

 

Dynegy Security Agreement

40



--------------------------------------------------------------------------------

Schedule I to the

Security Agreement

LOCATION, CHIEF EXECUTIVE OFFICE, PLACE WHERE AGREEMENTS ARE

MAINTAINED, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION

AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

  

Chief Executive Office

  

Type of Organization

  

Jurisdiction of Organization

  

Organizational I.D. No.
Where Required

                                                           

Dynegy Security Agreement



--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT, SECURITIES ACCOUNTS AND

COMMODITY ACCOUNTS

Part I

 

Grantor

 

Issuer

 

Class of

Equity Interest

  

Par Value

  

Certificate

No(s)

  

Number

of Shares

  

Percentage

of

Outstanding
Shares

                                                                               
               

Part II

 

Grantor

 

Debt

Issuer

 

Description of

Debt

  

Debt Certificate

No(s).

  

Final

Maturity

  

Outstanding

Principal

Amount

                                                                

Dynegy Security Agreement



--------------------------------------------------------------------------------

Part III

 

Grantor

  

Name and Address of Securities Account Institution

  

Securities Account Name and Number

                                         

Part IV

 

Grantor

  

Name and Address of Commodity Account Institution

  

Commodity Account Name and Number

                                         

 

Dynegy Security Agreement

2



--------------------------------------------------------------------------------

Schedule II-A to the

Security Agreement

EQUITY NOT TO BE PLEDGED

 

Grantor   Issuer   Class of
Equity
Interest   Par Value   Certificate
No(s)   Number
of Shares   Percentage
of
Outstanding
Shares                                                                          
         

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

Schedule III to the

Security Agreement

CHANGES IN NAME, LOCATION, ETC.

Changes in the Grantor’s Name (including new grantor with a new name and names
associated with all predecessors in interest of the Grantor)

Changes in the Grantor’s Chief Executive Office

Changes in the Type of Organization

Changes in the Jurisdiction of Organization

Changes in the Organizational Identification Number

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

Schedule IV to the

Security Agreement

ACCOUNT COLLATERAL (DESIGNATED ACCOUNTS)

 

Grantor

  

Name and Address of Pledged Account
Bank

  

Mailing Address of Pledged Account

  

Account Number

                                                                                

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

Schedule V to the

Security Agreement

ACCOUNT COLLATERAL NOT SUBJECT TO ACCOUNT CONTROL AGREEMENT

 

Grantor

  

Name and Address
of Bank

  

Account Number

                                                     

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

Schedule VI to the

Security Agreement

COMMERCIAL TORT CLAIMS

[Describe nature of claim(s)-see Comment 5 to UCC Section 9-108]

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

Wilmington Trust Company, as Corporate Trustee and

John M. Beeson, Jr., as Individual Trustee

    for the Representatives and the

    Secured Parties referred to in the

    Security Agreement referred to below

_________________________

_________________________

Attn: ____________________

Dynegy Holdings Inc.

Ladies and Gentlemen:

Reference is made to (i) the Fifth Amended and Restated Credit Agreement dated
as of April 2, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dynegy Holdings Inc.,
a Delaware corporation, as the Borrower, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Collateral Agent, Citicorp USA, Inc. and JPMorgan Chase
Bank, N.A., as Administrative Agents (in such capacity, the “Agents”), Citicorp
USA, Inc., as Payment Agent, and the L/C Issuers party thereto, (ii) the Second
Amended and Restated Security Agreement dated April 2, 2007 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) made by the Grantors from time to time party thereto in
favor of Wilmington Trust Company, not in its individual capacity but solely as
corporate trustee (the “Corporate Trustee”) and John M. Beeson, Jr., not in his
individual capacity but solely as individual trustee (the “Individual Trustee”
and together with the Corporate Trustee, the “Collateral Trustees”) and
(iii) the Third Amended and Restated Collateral Trust and Intercreditor
Agreement dated April 2, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Collateral Trust Agreement”) made by
the Grantors from time to time party thereto in favor of the Collateral
Trustees, for the Representatives and the Secured Parties. Terms defined in the
Credit Agreement or the Security Agreement and not otherwise defined herein are
used herein as defined in the Credit Agreement or the Security Agreement or the
Collateral Trust Agreement.

SECTION 1. Grant of Security. The undersigned hereby grants to the Collateral
Trustees, for the ratable benefit of the Representatives and the Secured
Parties, a security interest in, all of its right, title and interest in and to
all of the Collateral of the undersigned, whether now owned or hereafter
acquired by the undersigned, wherever located and whether now or hereafter
existing or arising, including, without limitation, the property and assets of
the undersigned set forth on the attached supplemental schedules to the
Schedules to the Security Agreement.

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Secured Obligations, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through VI to Schedules I through VI,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct in all material
respects.

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 8 of the Security Agreement (as
supplemented by the attached supplemental schedules) to the same extent as each
other Grantor.

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.

SECTION 6. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By        Title:

 

   Address for notices:                              

 

Dynegy Security Agreement

2



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

FORM OF ACCOUNT CONTROL AGREEMENT

(Deposit Account/Securities Account)

ACCOUNT CONTROL AGREEMENT (this “Agreement”) dated as of             ,         ,
among                    , a                     (the “Grantor”), Wilmington
Trust Company, not in its individual capacity but solely as corporate trustee
(the “Corporate Trustee”) and John M. Beeson, Jr., not in his individual
capacity but solely as individual trustee (the “Individual Trustee” and together
with the Corporate Trustee, the “Secured Party”), and                     , a
                     (“                    ”), as securities intermediary and
depository bank (the “Account Holder”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Secured Party a security interest (the “Security
Interest”) in the following accounts maintained by the Account Holder for the
Grantor (each, an “Account” and collectively, the “Accounts”):

[Insert account numbers and other identifying information.]

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the State of New York (“N.Y. Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Accounts. The Grantor and Account Holder represent and warrant
to, and agrees with, the Secured Party that:

(a) The Account Holder maintains each Account for the Grantor, and all property
(including, without limitation, all funds and financial assets) held by the
Account Holder for the account of the Grantor is, and will continue to be,
credited to an Account in accordance with instructions given by the Grantor
(unless otherwise provided herein).

(b) To the extent that funds are credited to any Account, such Account is a
deposit account; and to the extent that financial assets are credited to any
Account, such Account is a securities account. The Account Holder is (i) the
bank with which each Account that is a deposit account is maintained and
(ii) the securities intermediary with respect to financial assets held in any
Account that is a securities account. The Grantor is (x) the Account Holder’s
customer with respect to the Accounts and (y) the entitlement holder with
respect to financial assets credited from time to time to any Account.

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

(c) Notwithstanding any other agreement to the contrary, the Account Holder’s
jurisdiction with respect to each Account for purposes of the N.Y. Uniform
Commercial Code is, and will continue to be for so long as the Security Interest
shall be in effect, the State of New York.

(d) The Grantor and Account Holder do not know of any claim to or interest in
any Account or any property (including, without limitation, funds and financial
assets) credited to any Account, except for claims and interests of the parties
referred to in this Agreement.

SECTION 2. Control by Secured Party. The Account Holder will comply with (i) all
instructions directing disposition of the funds in any and all of the Accounts,
(ii) all notifications and entitlement orders that the Account Holder receives
directing it to transfer or redeem any financial asset in any and all of the
Accounts, and (iii) all other directions concerning any and all of the Accounts,
including, without limitation, directions to distribute to the Secured Party
proceeds of any such transfer or redemption or interest or dividends on property
in any and all of the Accounts (any such instruction, notification or direction
referred to in clause (i), (ii) or (iii) above being an “Account Direction”), in
each case of clauses (i), (ii) and (iii) above originated by the Secured Party
without further consent by the Grantor or any other Person.

SECTION 3. Grantor’s Rights in Accounts. (a) Except as otherwise provided in
this Section 3, the Account Holder will comply with Account Directions and other
directions concerning each Account originated by the Grantor without further
consent by the Secured Party.

(b) Until the Account Holder receives a notice from the Secured Party that the
Secured Party will exercise exclusive control over any Account (a “Notice of
Exclusive Control” with respect to such Account), the Account Holder will comply
with Account Directions from the Grantor.

(c) If the Account Holder receives from the Secured Party a Notice of Exclusive
Control with respect to any Account, the Account Holder will comply only with
Account Directions originated by the Secured Party and will cease:

(i) complying with Account Directions or other directions concerning such
Account originated by the Grantor and

(ii) distributing to the Grantor interest and dividends on property (including,
without limitation, funds and financial assets) in such Account.

SECTION 4. Priority of Secured Party’s Security Interest. (a) The Account Holder
(i) subordinates to the Security Interest and in favor of the Secured Party any
security interest, lien, or right of recoupment or setoff that the Account
Holder may have, now or in the future, against any Account or property
(including, without limitation, any funds and financial assets) credited to any
Account, and (ii) agrees that it will not exercise any right in respect of any
such security interest or lien or any such right of recoupment or setoff until
the Security Interest is terminated, except that the Account Holder (A) will
retain its prior security interest and lien on property credited to any Account,
(B) may exercise any right in respect of such security interest or lien, and
(C) may exercise any right of recoupment or setoff against any Account, in the
case

 

Dynegy Security Agreement

2



--------------------------------------------------------------------------------

of clauses (A), (B) and (C) above, to secure or to satisfy, and only to secure
or to satisfy, payment (x) for such property, (y) for its customary fees and
expenses for the routine maintenance and operation of such Account, and (z) if
such Account is a deposit account, for the face amount of any items that have
been credited to such Account but are subsequently returned unpaid because of
uncollected or insufficient funds.

(b) The Account Holder will not enter into any other agreement with any Person
relating to Account Directions or other directions with respect to any Account.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims. (a) The
Account Holder will send copies of all statements and confirmations for each
Account simultaneously to the Secured Party and the Grantor.

(b) When the Account Holder knows of any claim or interest in any Account or any
property (including, without limitation, funds and financial assets) credited to
any Account other than the claims and interests of the parties referred to in
this Agreement, the Account Holder will promptly notify the Secured Party and
the Grantor of such claim or interest.

SECTION 6. The Account Holder’s Responsibility. (a) Except for permitting a
withdrawal, delivery, or payment in violation of Section 3, the Account Holder
will not be liable to the Secured Party for complying with Account Directions or
other directions concerning any Account from the Grantor that are received by
the Account Holder before the Account Holder receives and has a reasonable
opportunity to act on a Notice of Exclusive Control.

(b) The Account Holder will not be liable to the Grantor or the Secured Party
for complying with a Notice of Exclusive Control or with an Account Direction or
other direction concerning any Account originated by the Secured Party, even if
the Grantor notifies the Account Holder that the Secured Party is not legally
entitled to issue the Notice of Exclusive Control or Account Direction or such
other direction unless the Account Holder takes the action after it is served
with an injunction, restraining order, or other legal process enjoining it from
doing so, issued by a court of competent jurisdiction, and had a reasonable
opportunity to act on the injunction, restraining order or other legal process.

(c) This Agreement does not create any obligation of the Account Holder except
for those expressly set forth in this Agreement and, in the case of any Account
that is a securities account, in Part 5 of Article 8 of the N.Y. Uniform
Commercial Code and, in the case of any Account that is a deposit account, in
Article 4 of the N.Y. Uniform Commercial Code. In particular, the Account Holder
need not investigate whether the Secured Party is entitled under the Secured
Party’s agreements with the Grantor to give an Account Direction or other
direction concerning any Account or a Notice of Exclusive Control. The Account
Holder may rely on notices and communications it believes given by the
appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Account Holder, its
officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Account Holder’s gross negligence or
willful misconduct as found by a court of competent jurisdiction in a final,
non-appealable judgment.

 

Dynegy Security Agreement

3



--------------------------------------------------------------------------------

SECTION 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to the Account Holder and the Grantor. If the Secured Party
notifies the Account Holder that the Security Interest has terminated, this
Agreement will immediately terminate.

(b) The Account Holder may terminate this Agreement on 60 days’ prior notice to
the Secured Party and the Grantor, provided that before such termination the
Account Holder and the Grantor shall make arrangements to transfer the property
(including, without limitation, all funds and financial assets) credited to each
Account to another Account Holder that shall have executed, together with the
Grantor, a control agreement in favor of the Secured Party in respect of such
property in substantially the form of this Agreement or otherwise in form and
substance satisfactory to the Secured Party.

(c) Sections 6 and 7 will survive termination of this Agreement.

SECTION 9. Governing Law. This Agreement and each Account will be governed by
the law of the State of New York. The Account Holder and the Grantor may not
change the law governing any Account without the Secured Party’s express prior
written agreement.

SECTION 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 12. Financial Assets. The Account Holder agrees with the Secured Party
and the Grantor that, to the fullest extent permitted by applicable law, all
property (other than funds) credited from time to time to any Account will be
treated as financial assets under Article 8 of the N.Y. Uniform Commercial Code.

SECTION 13. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Account Directions may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties and will be
effective on receipt.

SECTION 14. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Grantor, the Secured Party and the Account Holder, and
thereafter shall be binding upon and inure to the benefit of the Grantor, the
Secured Party and the Account Holder and their respective successors and
assigns.

SECTION 15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

Dynegy Security Agreement

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By        Name:   Title: Address:       WILMINGTON TRUST
COMPANY, as Corporate Trustee By        Name:   Title: Address:       JOHN M.
BEESON, JR.,
as Individual Trustee By        Name:   Title: Address:      

 

Dynegy Security Agreement

5



--------------------------------------------------------------------------------

[NAME OF ACCOUNT HOLDER] By        Name:   Title: Address:      

 

Dynegy Security Agreement

6



--------------------------------------------------------------------------------

Exhibit C to the

Security Agreement

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

CONTROL AGREEMENT dated as of             ,         , among                    ,
a                     (the “Grantor”), Wilmington Trust Company, not in its
individual capacity but solely as corporate trustee (the “Corporate Trustee”)
and John M. Beeson, Jr., not in his individual capacity but solely as individual
trustee (the “Individual Trustee” and together with the Corporate Trustee, the
“Secured Party”), [                    , a                     , as Control
Agent (the “Control Agent”)] and                     , a
                    (“                     ”), as securities intermediary (the
“Securities Intermediary”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Secured Party a security interest (the “Security
Interest”) in account no.                      maintained by the Securities
Intermediary for the Grantor (the “Account”).

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the State of New York (“N.Y. Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Account. The Grantor and Securities Intermediary represent and
warrant to, and agree with, the Grantor and the Secured Party that:

(a) The Securities Intermediary maintains the Account for the Grantor, and all
property held by the Securities Intermediary for the account of the Grantor is,
and will continue to be, credited to the Account.

(b) The Account is a securities account. The Securities Intermediary is the
securities intermediary with respect to the property credited from time to time
to the Account. The Grantor is the entitlement holder with respect to the
property credited from time to time to the Account.

(c) The State of New York is, and will continue to be, the Securities
Intermediary’s jurisdiction of organization for purposes of Section 8-110(e) of
the UCC so long as the Security Interest shall remain in effect.

(d) Exhibit A attached hereto is a statement of the property credited to the
Account on the date hereof.

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

(e) The Grantor and Securities Intermediary do not know of any claim to or
interest in the Account or any property credited to the Account, except for
claims and interests of the parties referred to in this Agreement.

SECTION 2. Control by [Secured Party][Control Agent]. [a] The Securities
Intermediary will comply with all notifications it receives directing it to
transfer or redeem any property in the Account (each an “Entitlement Order”) or
other directions concerning the Account (including, without limitation,
directions to distribute to the Secured Party proceeds of any such transfer or
redemption or interest or dividends on property in the Account) originated by
the [Secured Party] [Control Agent] without further consent by the Grantor or
any other person.

[(b) The Control Agent hereby acknowledges that is shall maintain and exercise
control of the Account on behalf of the Secured Party.]

SECTION 3. Grantor’s Rights in Account. (a) Except as otherwise provided in this
Section 3, the Securities Intermediary will comply with Entitlement Orders
originated by the Grantor without further consent by the [Secured Party]
[Control Agent].

(b) Until the Securities Intermediary receives a notice from the [Secured Party]
[Control Agent] that the [Secured Party] [Control Agent] will exercise exclusive
control over the Account (a “Notice of Exclusive Control”), the Securities
Intermediary may comply with Entitlement Orders originated by the Grantor.

(c) If the Securities Intermediary receives from the [Secured Party] [Control
Agent] a Notice of Exclusive Control, the Securities Intermediary will cease:

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor and

(ii) distributing to the Grantor interest and dividends on property in the
Account.

SECTION 4. Priority of Secured Party’s Security Interest. (a) The Securities
Intermediary subordinates in favor of the Secured Party any security interest,
lien, or right of setoff it may have, now or in the future, against the Account
or property in the Account, except that the Securities Intermediary will retain
its prior lien on property in the Account to secure payment for property
purchased for the Account and normal commissions and fees for the Account.

(b) The Securities Intermediary will not agree with any Person not party to this
Agreement that the Securities Intermediary will comply with Entitlement Orders
originated by such Person.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims. (a) The
Securities Intermediary will send copies of all statements and confirmations for
the Account simultaneously to the Grantor[, the Control Agent] and the Secured
Party.

 

Dynegy Security Agreement

2



--------------------------------------------------------------------------------

(b) When the Securities Intermediary knows of any claim or interest in the
Account or any property credited to the Account other than the claims and
interests of the parties referred to in this Agreement, the Securities
Intermediary will promptly notify [the Control Agent,] the Secured Party and the
Grantor of such claim or interest.

SECTION 6. The Securities Intermediary’s Responsibility. (a) Except for
permitting a withdrawal, delivery, or payment in violation of Section 3, the
Securities Intermediary will not be liable to [the Control Agent or] the Secured
Party for complying with Entitlement Orders or other directions concerning the
Account from the Grantor that are received by the Securities Intermediary before
the Securities Intermediary receives and has a reasonable opportunity to act on
a Notice of Exclusive Control.

(b) The Securities Intermediary will not be liable to the Grantor or the Secured
Party for complying with a Notice of Exclusive Control or with an Entitlement
Order or other direction concerning the Account originated by the [Secured
Party] [Control Agent], even if the Grantor notifies the Securities Intermediary
that the [Secured Party] [Control Agent] is not legally entitled to issue the
Notice of Exclusive Control or Entitlement Order or such other direction unless
the Securities Intermediary takes the action after it is served with an
injunction, restraining order, or other legal process enjoining it from doing
so, issued by a court of competent jurisdiction, and had a reasonable
opportunity to act on the injunction, restraining order or other legal process.

(c) This Agreement does not create any obligation of the Securities Intermediary
except for those expressly set forth in this Agreement and in Part 5 of Article
8 of the N.Y. Uniform Commercial Code. In particular, the Securities
Intermediary need not investigate whether the [Secured Party] [Control Agent] is
entitled under the [Secured Party’s] [Control Agent’s] agreements with the
Grantor [or Secured Party] to give an Entitlement Order or other direction
concerning the Account or a Notice of Exclusive Control. The Securities
Intermediary may rely on notices and communications it believes given by the
appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Securities Intermediary,
its officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Securities Intermediary’s gross
negligence or willful misconduct as found by a court of competent jurisdiction
in a final, non-appealable judgment.

SECTION 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to [the Control Agent,] the Securities Intermediary and the
Grantor. If the Secured Party notifies the Securities Intermediary that the
Security Interest has terminated, this Agreement will immediately terminate.

(b) The Securities Intermediary may terminate this Agreement on 60 days’ prior
notice to [the Control Agent,] the Secured Party and the Grantor, provided that
before such termination the Securities Intermediary and the Grantor shall make
arrangements to transfer the property in the Account to another securities
intermediary that shall have executed, together with the Secured Party, [the
Control Agent and] the Grantor, a control agreement in favor of [the Control
Agent and] the Secured Party in respect of such property in substantially the
form of this Agreement or otherwise in form and substance satisfactory to the
Secured Party.

 

Dynegy Security Agreement

3



--------------------------------------------------------------------------------

[(c) The Control Agent may terminate this Agreement on 60 days’ prior notice to
the Securities Intermediary, the Secured Party and the Grantor, provided that
before such termination, the Securities Intermediary, the Secured Party and the
Grantor shall make arrangements for another Person to assume the rights and
obligations of the Control Agent hereunder, and such Person shall have executed,
together with the Securities Intermediary, the Secured Party and the Grantor, a
control agreement in favor of such Person and the Secured Party in substantially
the form of this Agreement or otherwise in form and substance satisfactory to
the Secured Party.]

[(c)] [(d)] Sections 6 and 7 will survive termination of this Agreement.

SECTION 9. Governing Law. This Agreement and the Account will be governed by the
law of the State of New York. [The] [None of the] Securities Intermediary [, the
Control Agent, nor] [and] the Grantor may [not] change the law governing the
Account without the Secured Party’s express prior written agreement.

SECTION 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 12. Financial Assets. The Securities Intermediary agrees with [the
Control Agent,] the Secured Party and the Grantor that, to the fullest extent
permitted by applicable law, all property credited from time to time to the
Account will be treated as financial assets under Article 8 of the N.Y. Uniform
Commercial Code.

SECTION 13. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Entitlement Orders may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties and will be
effective on receipt.

SECTION 14. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Grantor, the Secured Party[, the Control Agent] and
the Securities Intermediary, and thereafter shall be binding upon and inure to
the benefit of the Grantor, the Secured Party[, the Control Agent] and the
Securities Intermediary and their respective successors and assigns.

SECTION 15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

Dynegy Security Agreement

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By        Title: Address:      

 

WILMINGTON TRUST COMPANY,

as Corporate Trustee

By:        Name:   Title: Address:      

 

JOHN M. BEESON, JR.,

as Individual Trustee

By:        Name:   Title: Address:      

 

[NAME OF CONTROL AGENT], as Control Agent By        Title: Address:      

 

Dynegy Security Agreement

5



--------------------------------------------------------------------------------

[NAME OF SECURITIES INTERMEDIARY] By        Title: Address:      

 

Dynegy Security Agreement

6



--------------------------------------------------------------------------------

Exhibit D to the

Security Agreement

FORM OF COMMODITY ACCOUNT CONTROL AGREEMENT

CONTROL AGREEMENT dated as of             ,         , among                    ,
a                     (the “Grantor”), Wilmington Trust Company, not in its
individual capacity but solely as corporate trustee (the “Corporate Trustee”)
and John M. Beeson, Jr., not in his individual capacity but solely as individual
trustee (the “Individual Trustee” and together with the Corporate Trustee, the
“Secured Party”), and             , a             (“                    ”), as
commodity intermediary (the “Commodity Intermediary”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Secured Party a security interest (the “Security
Interest”) in account no.                      maintained by the Commodity
Intermediary for the Grantor (the “Account”).

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the State of New York (“N.Y. Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Account. The Grantor and the Commodity Intermediary represent and
warrant to, and agree with, the Grantor and the Secured Party that:

(a) The Commodity Intermediary maintains the Account for the Grantor, and all
commodity contracts held by the Commodity Intermediary for the account of the
Grantor are, and will continue to be, carried in the Account.

(b) The Account is a commodity account. The Commodity Intermediary is the
commodity intermediary with respect to the commodity contracts carried from time
to time in the Account. The Grantor is the commodity customer with respect to
the commodity contracts carried from time to time in the Account.

(c) The State of New York is, and will continue to be, the Commodity
Intermediary’s jurisdiction of organization for purposes of Section 9-305(b) of
the UCC so long as the Security Interest shall remain in effect.

(d) Exhibit A attached hereto is a statement of the commodity contracts carried
in the Account on the date hereof.

Dynegy Security Agreement



--------------------------------------------------------------------------------

(e) The Grantor and Commodity Intermediary do not know of any claim to or
interest in the Account or any commodity contract carried in the Account, except
for claims and interests of the parties referred to in this Agreement.

SECTION 2. Control by Secured Party. The Commodity Intermediary will comply with
all notifications it receives directing it to apply any value distributed on
account of any commodity contract or contracts carried in the Account (each an
“Entitlement Order”) or other directions concerning the Account originated by
the Secured Party without further consent by the Grantor or any other person.

SECTION 3. Grantor’s Rights in Account.

(a) Except as otherwise provided in this Section 3, the Commodity Intermediary
will comply with Entitlement Orders originated by the Grantor without further
consent by the Secured Party.

(b) Until the Commodity Intermediary receives a notice from the Secured Party
that the Secured Party will exercise exclusive control over the Account (a
“Notice of Exclusive Control”), the Commodity Intermediary may act on any
Entitlement Orders or other directions originated by the Grantor concerning the
Account.

(c) If the Commodity Intermediary receives from the Secured Party a Notice of
Exclusive Control, the Commodity Intermediary will cease:

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor; and

(ii) distributing to the Grantor any value distributed on account of any
commodity contract carried in the Account.

SECTION 4. Priority of Secured Party’s Security Interest. (a) The Commodity
Intermediary subordinates in favor of the Secured Party any security interest,
lien, or right of setoff it may have, now or in the future, against the Account
or commodity contracts carried in the Account, except that the Commodity
Intermediary will retain its prior lien on commodity contracts in the Account to
secure payment for commodity contracts purchased for the Account and normal
commissions and fees for the Account.

(b) The Commodity Intermediary will not agree with any third party that the
Commodity Intermediary will comply with Entitlement Orders originated by the
third party.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims. (a) The
Commodity Intermediary will send copies of all statements and confirmations for
the Account simultaneously to the Grantor and the Secured Party.

(b) When the Commodity Intermediary knows of any claim or interest in the
Account or any commodity contracts carried in the Account other than the claims
and interests of the parties referred to in this Agreement, the Commodity
Intermediary will promptly notify the Secured Party and the Grantor of such
claim or interest.

 

Dynegy Security Agreement

2



--------------------------------------------------------------------------------

SECTION 6. The Commodity Intermediary’s Responsibility. (a) The Commodity
Intermediary will not be liable to the Secured Party for complying with
Entitlement Orders or other directions concerning the Account from the Grantor
that are received by the Commodity Intermediary before the Commodity
Intermediary receives and has a reasonable opportunity to act on a Notice of
Exclusive Control.

(b) The Commodity Intermediary will not be liable to the Grantor for complying
with a Notice of Exclusive Control or with an Entitlement Order or other
direction concerning the Account originated by the Secured Party, even if the
Grantor notifies the Commodity Intermediary that the Secured Party is not
legally entitled to issue the Notice of Exclusive Control or Entitlement Order
or such other direction unless the Commodity Intermediary takes the action after
it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.

(c) This Agreement does not create any obligation of the Commodity Intermediary
except for those expressly set forth in this Agreement. In particular, the
Commodity Intermediary need not investigate whether the Secured Party is
entitled under the Secured Party’s agreements with the Grantor to give an
Entitlement Order or other direction concerning the Account or a Notice of
Exclusive Control. The Commodity Intermediary may rely on notices and
communications it believes given by the appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Commodity Intermediary, its
officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Commodity Intermediary’s gross
negligence or willful misconduct as found by a court of competent jurisdiction
in a final non-appealable judgment.

SECTION 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to the Commodity Intermediary and the Grantor. If the
Secured Party notifies the Commodity Intermediary that the Security Interest has
terminated, this Agreement will immediately terminate.

(b) The Commodity Intermediary may terminate this Agreement on 60 days’ prior
notice to the Secured Party and the Grantor, provided that before such
termination the Commodity Intermediary and the Grantor shall make arrangements
to transfer the commodity contracts carried in the Account to another commodity
intermediary that shall have executed, together with the Grantor, a control
agreement in favor of the Secured Party in respect of such commodity contracts
in substantially the form of this Agreement or otherwise in form and substance
satisfactory to the Secured Party.

(c) Sections 6 and 7 will survive termination of this Agreement.

 

Dynegy Security Agreement

3



--------------------------------------------------------------------------------

SECTION 9. Governing Law. This Agreement and the Account will be governed by the
law of the State of New York. The Commodity Intermediary and the Grantor may not
change the law governing the Account without the Secured Party’s express prior
written agreement.

SECTION 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 12. Commodity Contracts. The Commodity Intermediary agrees with the
Secured Party and the Grantor that, to the fullest extent permitted by
applicable law, all property carried from time to time in the Account will be
treated as commodity contracts under Article 8 of the N.Y. Uniform Commercial
Code.

SECTION 13. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Entitlement Orders may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties and will be
effective on receipt.

SECTION 14. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Grantor, the Secured Party and the Commodity
Intermediary, and thereafter shall be binding upon and inure to the benefit of
the Grantor, the Secured Party and the Commodity Intermediary and their
respective successors and assigns.

SECTION 15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By        Title: Address:      

Dynegy Security Agreement

4



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY,

as Corporate Trustee

By:        Name:   Title: Address:      

 

JOHN M. BEESON, JR.,

as Individual Trustee

By:        Name:   Title: Address:      

[NAME OF COMMODITY INTERMEDIARY] By        Title: Address:      

 

Dynegy Security Agreement

5



--------------------------------------------------------------------------------

Exhibit E to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “IP Security
Agreement”) dated                     ,         , is made by the Persons listed
on the signature pages hereof (collectively, the “Grantors”) in favor of
Wilmington Trust Company, not in its individual capacity but solely as corporate
trustee (the “Corporate Trustee”) and John M. Beeson, Jr., not in his individual
capacity but solely as individual trustee (the “Individual Trustee” and together
with the Corporate Trustee, the “Collateral Trustees”) as trustees under the
Third Amended and Restated Collateral Trust and Intercreditor Agreement dated
April 2, 2007 (as such agreement may be amended, supplemented or otherwise
modified hereafter from time to time, the “Collateral Trust Agreement”), among
the Grantors and the Collateral Trustees.

WHEREAS, Dynegy Holdings Inc., a Delaware corporation, has entered into a Fifth
Amended and Restated Credit Agreement dated as of April 2, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with Citicorp USA, Inc. and JPMorgan Chase Bank, N.A., as
Administrative Agents, JPMorgan Chase Bank, N.A., as Collateral Agent, Citicorp
USA, Inc., as Payment Agent, the L/C Issuers party thereto and the Lenders party
thereto. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement.

WHEREAS, as a condition precedent to the making of Borrowings and the issuance
of Letters of Credit by the Lenders under the Credit Agreement, each Grantor has
executed and delivered that certain Second Amended and Restated Security
Agreement dated April 2, 2007 made by the Grantors to the Collateral Trustees
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Trustees, for the ratable benefit of the Representatives and the
Secured Parties, a security interest in, among other property, certain
intellectual property of the Grantors, and have agreed as a condition thereof to
execute this IP Security Agreement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Trustees for the ratable benefit of the Representatives and the Secured Parties
a security interest in all of such Grantor’s right, title and interest in and to
the following (the “Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

Dynegy Security Agreement



--------------------------------------------------------------------------------

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Secured Obligations, whether direct or indirect, absolute or contingent,
and whether for principal, reimbursement obligations, interest, premiums,
penalties, fees, indemnifications, contract causes of action, costs, expenses or
otherwise.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Trustees
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

Dynegy Security Agreement

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

DYNEGY HOLDINGS INC. By        Name:   Title: Address for Notices:         

 

[NAME OF GRANTOR] By        Name:   Title: Address for Notices:         

 

[NAME OF GRANTOR] By        Name:   Title: Address for Notices:          [ETC.]

 

Dynegy Security Agreement

3



--------------------------------------------------------------------------------

Exhibit F to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated             ,         , is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of Wilmington Trust
Company, not in its individual capacity but solely as corporate trustee (the
“Corporate Trustee”) and John M. Beeson, Jr., not in his individual capacity but
solely as individual trustee (the “Individual Trustee” and together with the
Corporate Trustee, the “Collateral Trustees”) as trustees under the Third
Amended and Restated Collateral Trust and Intercreditor Agreement dated April 2,
2007 (as such agreement may be amended, supplemented or otherwise modified
hereafter from time to time, the “Collateral Trust Agreement”) among the
Grantors and the Collateral Trustees.

WHEREAS, DYNEGY HOLDINGS INC., a Delaware corporation, has entered into a Fifth
Amended and Restated Credit Agreement dated as of April 2, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with Citicorp USA, Inc. and JPMorgan Chase Bank, N.A., as
Administrative Agents, Citicorp USA, Inc., as Payment Agent, JPMorgan Chase
Bank, N.A., as Collateral Agent, the L/C Issuers party thereto and the Lenders
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Second Amended and Restated Security
Agreement dated April 2, 2007 made by the Grantor and such other Persons to the
Collateral Trustees (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated              , (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Trustees, for the ratable benefit of the Secured Parties, a
security interest in the Supplementary Collateral (as defined in Section 1
below) of the Grantor and has agreed as a condition thereof to execute this IP
Security Agreement Supplement for recording with the U.S. Patent and Trademark
Office, the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Trustees, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Supplementary Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

Dynegy Security Agreement



--------------------------------------------------------------------------------

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Supplementary Collateral by the Grantor under this IP Security Agreement
Supplement secures the payment of all Secured Obligations, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Collateral
Trustees with respect to the Supplementary Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Dynegy Security Agreement

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

[NAME OF GRANTOR] By        Name:   Title: Address for Notices:         

 

Dynegy Security Agreement

3



--------------------------------------------------------------------------------

Exhibit G to the

Security Agreement

FORM OF CONSENT TO ASSIGNMENT OF LETTER OF CREDIT RIGHTS

 

To: Wilmington Trust Company, as Corporate Trustee

[                                    ]

[                                    ]

[                                    ]

[            ], as Individual Trustee

[                                    ]

[                                    ]

[                                    ]

[INSERT NAME OF BENEFICIARY], as Beneficiary

[                                    ]

[                                    ]

[                                    ]

We refer to the [INSERT ALL IDENTIFYING INFORMATION WITH RESPECT TO RELEVANT
LETTER OF CREDIT] (as it may be amended, supplemented or otherwise modified from
time to time, the “Letter of Credit”)[, a true copy of which is attached
hereto]. The Letter of Credit has been established in favor of [INSERT NAME OF
BENEFICIARY], as beneficiary (the “Beneficiary”), and we are the [issuing bank
(the “Issuing Bank”)][nominated person (the “Nominated Person”)] required to
give value thereunder pursuant to one [or more] drawing[s] upon the satisfaction
of the conditions stated in the Letter of Credit. The liability of the [Issuing
Bank][Nominated Person] for action or omissions under the Letter of Credit is
governed by the laws of [INSERT RELEVANT JURISDICTION], as chosen by agreement
in the Letter of Credit. [To the best knowledge of the undersigned,] the
signatories to this consent letter are the only persons obligated to give value
under the Letter of Credit.

We hereby confirm that there is no term in the Letter of Credit or other
restriction which prohibits, restricts or requires any person’s consent to the
Beneficiary’s assignment of or creation of a security interest in the rights to
payment or performance under the Letter of Credit. We hereby consent to and
acknowledge the assignment by the Beneficiary of all proceeds of and rights to
payment and performance under the Letter of Credit in favor of Wilmington Trust
Company, not in its individual capacity but solely as corporate trustee (the
“Corporate Trustee”) and John M. Beeson, Jr., not in his individual capacity but
solely as individual trustee (the

 

Dynegy Security Agreement



--------------------------------------------------------------------------------

“Individual Trustee” and together with the Corporate Trustee, the “Collateral
Trustees”) pursuant to the Second Amended and Restated Security Agreement dated
as of April 2, 2007 executed by the Beneficiary and other parties thereto, as
Grantor, in favor of the Collateral Trustees, as such agreement may be amended,
amended and restated, supplemented or otherwise modified from time to time (the
“Security Agreement”).

We hereby agree to pay, irrespective of, and without deduction for, any
counterclaim, defense, recoupment or set-off, all proceeds of the Letter of
Credit that would otherwise be paid to the Beneficiary directly to the
Collateral Trustees to the following account:

[                                    ]

[                                    ]

[                                    ]

[                                    ]

We hereby confirm and agree that the Letter of Credit is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects and that the Collateral Trustees shall have no liability or obligation
under or with respect to the Letter of Credit or any document related thereto as
a result of this consent letter, the Security Agreement or otherwise.

This consent letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same consent letter. Delivery of an executed
counterpart of a signature page to this consent letter by telecopier shall be
effective as delivery of an original executed counterpart of this consent
letter.

This consent letter shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF ISSUING BANK] By:        Name:   Title:

 

Dynegy Shared Security Agreement

2



--------------------------------------------------------------------------------

[NAME OF NOMINATED PERSON] By:        Name:   Title:

 

The above is acknowledged and agreed to: [NAME OF GRANTOR/BENEFICIARY] By     
Name:      Title:      Address for Notices:         

 

Dynegy Shared Security Agreement

3